SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. – PETROBRAS Quarterly Information – ITR On September 30, 2012 and report on review of Quarterly information (A free translation of the original in Portuguese) ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Index Company Data Share Capital Composition 1 Cash Dividends 2 Individual Interim Accounting Information Statement of Financial Position - Assets 3 Statement of Financial Position - Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 9 Statement of Cash Flows 10 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2012 to 09/30/2012 11 Statements of Changes in Shareholders' Equity - 01/01/2011 to 09/30/2011 12 Interim information of Added Value 13 Consolidated Interim Accounting Information Statement of Financial Position - Assets 14 Statement of Financial Position - Liabilities 16 Statement of Income 18 Statement of Comprehensive Income 20 Statement of Cash Flows 21 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2012 to 09/30/2012 22 Statements of Changes in Shareholders' Equity - 01/01/2011 to 09/30/2011 23 Interim information of Added Value 24 Notes to the interim financial statements 25 Reports and Statements Special Review Report – Unqualified Review Opinion 74 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Company Data / Share Capital Composition Number of Shares Current Quarter (Thousand) 09/30/2012 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Company Data / Cash Dividends Dividends Per Share Event Approval Date Type Payment Begin Type of Shares Class of Shares (Reais / Share) Board of Directors Meeting 12/22/2011 Interest on Shareholders' equity 02/29/2012 Common 0.20000 Board of Directors Meeting 12/22/2011 Interest on Shareholders' equity 02/29/2012 Preferred 0.20000 Board of Directors Meeting 02/09/2012 Dividend 05/18/2012 Common 0.12000 Board of Directors Meeting 02/09/2012 Dividend 05/18/2012 Preferred 0.12000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity 05/31/2012 Common 0.20000 Board of Directors Meeting 04/27/2012 Interest on Shareholders' equity 05/31/2012 Preferred 0.20000 + Page 2 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position – Assets (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 1 Total Assets 532,665,510 494,180,658 1.01 Current Assets 95,622,806 95,248,068 1.01.01 Cash and Cash Equivalents 14,920,197 18,857,502 1.01.01.01 Cash and Banks 37,034 672,255 1.01.01.02 Short Term Investments 14,883,163 18,185,247 1.01.02 Short Term Investments 26,030,236 23,624,649 1.01.02.01 Financial Investments at Fair Value 22,663,049 16,785,110 1.01.02.01.01 Trading Securities 16,393,911 16,785,110 1.01.02.01.02 Available-for-Sale Securities 6,269,138 - 1.01.02.02 Financial Investments Valued at Amortized Cost 3,367,187 6,839,539 1.01.02.02.01 Held-to-Maturity Securities 3,367,187 6,839,539 1.01.03 Accounts Receivable 15,313,052 20,347,067 1.01.03.01 Accounts Receivable, net 12,041,328 17,438,937 1.01.03.01.01 Third parties 4,290,798 3,207,385 1.01.03.01.02 Subsidiaries and associates 8,305,126 14,633,648 1.01.03.01.03 Allowance for Uncollectible Accounts (554,596) (402,096) 1.01.03.02 Other Receivable 3,271,724 2,908,130 1.01.04 Inventories 25,234,484 22,434,018 1.01.06 Recoverable Taxes 9,673,522 6,577,389 1.01.06.01 Current Recoverable Taxes 9,673,522 6,577,389 1.01.07 Prepaid Expenses 1,850,605 1,223,829 1.01.08 Other Current Assets 2,600,710 2,183,614 1.01.08.03 Other 2,600,710 2,183,614 1.01.08.03.01 Advances to Suppliers 1,626,684 1,039,642 1.01.08.03.02 Dividends Receivable 200,610 721,422 1.01.08.03.03 Other 773,416 422,550 1.02 Non-Current Assets 437,042,704 398,932,590 1.02.01 Long-Term Assets 26,174,385 36,259,041 1.02.01.01 Financial Investments at Fair Value 66,162 5,209,632 1.02.01.01.02 Available-for-Sale Securities 66,162 5,209,632 1.02.01.02 Financial Investments Valued at Amortized Cost 215,206 9,345 1.02.01.02.01 Held-to-Maturity Securities 215,206 9,345 1.02.01.03 Accounts Receivable 80,151 121,325 1.02.01.03.02 Other Receivable 80,151 121,325 1.02.01.04 Inventories 72,452 66,927 1.02.01.06 Deferred Taxes 10,249,059 12,299,990 1.02.01.06.01 Deferred Income Tax and Social Contribution 2,452,476 3,170,703 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 1,657,583 1,742,022 1.02.01.06.03 Deferred PIS/COFINS 6,139,000 7,387,265 1.02.01.07 Prepaid Expenses 2,132,448 1,656,257 1.02.01.08 Credit with Related Parties 6,859,826 11,507,046 1.02.01.08.01 Credit with Associates 4,463 3,694 1.02.01.08.02 Credit with Subsidiaries 6,841,480 11,452,611 1.02.01.08.04 Credit with Other Related Parties 13,883 50,741 1.02.01.09 Other Non-Current Assets 6,499,081 5,388,519 1.02.01.09.03 Petroleum and Alcohol Accounts - STN 835,141 831,949 Page 3 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position – Assets (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 1.02.01.09.05 Restricted Deposits for Legal Proceedings and Guarantees 2,717,528 2,563,720 1.02.01.09.06 Advances to Suppliers 1,849,178 1,011,348 1.02.01.09.07 Other Long-Term Assets 1,097,234 981,502 1.02.02 Investments 75,148,620 57,239,381 1.02.02.01 Corporate Interests 75,148,620 57,239,381 1.02.02.01.01 Investments in Associates 5,873,369 4,050,493 1.02.02.01.02 Investments in Subsidiaries 67,772,108 51,937,821 1.02.02.01.03 Investments in Jointly Controlled Entities 1,308,231 1,049,439 1.02.02.01.04 Other Corporate Interests 194,912 201,628 1.02.03 Property, Plant and Equipment 257,835,879 227,301,932 1.02.03.01 Assets in Operation 133,127,995 97,038,581 1.02.03.02 Assets Under Leasing 10,429,844 10,920,513 1.02.03.03 Assets Under Construction 114,278,040 119,342,838 1.02.04 Intangible assets 77,735,298 77,886,170 1.02.04.01 Intangible assets 77,735,298 77,886,170 1.02.04.01.02 Concessions Rights 76,209,233 76,370,148 1.02.04.01.03 Software 1,526,065 1,516,022 1.02.05 Deferred 148,522 246,066 Page 4 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 2 Total Liabilities 532,665,510 494,180,658 2.01 Current Liabilities 57,713,383 56,936,498 2.01.01 Social and Labor Obligations 3,503,167 2,719,992 2.01.01.01 Social Obligations 500,772 502,388 2.01.01.02 Labor Obligations 3,002,395 2,217,604 2.01.02 Trade Accounts Payable 14,000,189 12,268,055 2.01.02.01 National Suppliers 10,307,753 9,252,271 2.01.02.02 Foreign Suppliers 3,692,436 3,015,784 2.01.03 Taxes 8,566,476 9,257,682 2.01.03.01 Federal Taxes 5,938,530 7,200,370 2.01.03.01.02 Other Federal Taxes 5,938,530 7,200,370 2.01.03.02 State Taxes 2,526,011 1,944,758 2.01.03.03 Municipal Taxes 101,935 112,554 2.01.04 Current Debt 4,165,051 4,535,117 2.01.04.01 Loans and Financing 2,350,884 912,404 2.01.04.01.01 Local Currency 612,784 568,739 2.01.04.01.02 Foreign Currency 1,738,100 343,665 2.01.04.02 Debentures 68,662 1,700,255 2.01.04.03 Finance Leases Obligations 1,745,505 1,922,458 2.01.05 Other Liabilities 26,049,128 26,814,770 2.01.05.01 Related Parties Liabilities 22,608,130 19,972,287 2.01.05.01.01 Debt with Associates 149,307 89,323 2.01.05.01.02 Debt with Subsidiaries 13,316,121 10,243,980 2.01.05.01.04 Debt with Other Related Parties 9,142,702 9,638,984 2.01.05.02 Other 3,440,998 6,842,483 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity - 3,878,129 2.01.05.02.04 Interests of Employees and Managers - 1,295,251 2.01.05.02.05 Other 3,440,998 1,669,103 2.01.06 Provisions 1,429,372 1,340,882 2.01.06.02 Other Provisions 1,429,372 1,340,882 2.01.06.02.04 Pension and Health Care Plans Obligations 1,429,372 1,340,882 2.02 Non-Current Liabilities 132,105,633 106,769,598 2.02.01 Long-Term Debt 54,627,956 50,476,598 2.02.01.01 Loans and Financing 47,801,155 42,887,392 2.02.01.01.01 Local Currency 32,720,545 27,542,091 2.02.01.01.02 Foreign Currency 15,080,610 15,345,301 2.02.01.02 Debentures 100,478 167,460 2.02.01.03 Finance Leases Obligations 6,726,323 7,421,746 2.02.02 Other Liabilities 18,541,126 2,854,727 2.02.02.01 Related Parties Liabilities 14,876,767 273,696 2.02.02.01.01 Debt with Associates 61,691 58,202 2.02.02.01.02 Debt with Subsidiaries 14,815,076 215,494 2.02.02.02 Other 3,664,359 2,581,031 2.02.02.02.03 Other Accounts Payable and Expenses 3,664,359 2,581,031 2.02.03 Deferred Taxes 32,967,528 29,408,005 2.02.03.01 Deferred Income Tax and Social Contribution 32,967,528 29,408,005 Page 5 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 2.02.03.01.01 Deferred Income Tax and Social Contribution 32,967,528 29,408,005 2.02.04 Provisions 25,969,023 24,030,268 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 603,543 437,405 2.02.04.01.01 Tax Provisions 98,578 11,556 2.02.04.01.02 Social Security and Labor Provisions 248,047 202,681 2.02.04.01.04 Civil Provisions 174,377 161,168 2.02.04.01.05 Other Process Provisions 82,541 62,000 2.02.04.02 Other Provisions 25,365,480 23,592,863 2.02.04.02.04 Pension and Health Care Plans Obligations 17,268,251 15,351,424 2.02.04.02.05 Provision for Decommissioning Costs 8,097,229 8,241,439 2.03 Shareholders’ Equity 342,846,494 330,474,562 2.03.01 Paid in Capital 205,392,137 205,379,729 2.03.02 Capital Reserves 933,687 859,388 2.03.02.07 Additional Paid in Capital 933,687 859,388 2.03.04 Profit Reserves 122,950,652 122,963,060 2.03.04.01 Legal Reserve 14,308,515 14,308,515 2.03.04.02 Statutory Reserve 2,448,518 2,448,518 2.03.04.05 Undistributed Earnings Reserve 104,800,895 104,800,895 2.03.04.07 Tax Incentive Reserve 1,392,724 1,405,132 2.03.05 Retained Earnings/ Accumulated Losses 10,507,455 - 2.03.06 Equity Valuation Adjustments 3,062,563 1,272,385 2.03.06.01 Cumulative Translation Adjustments 2,141,924 926,685 2.03.06.02 Other Comprehensive Income 920,639 345,700 Page 6 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Income (R$ Thousand) Account Current Quarter Accumulated of the Current Year Same Quarter of the Previous Year Accumulated of the Previous Year Code Description Account 07/01/2012 to 09/30/2012 01/01/2012 to 09/30/2012 07/01/2011 to 09/30/2011 01/01/2011 to 09/30/2011 3.01 Sales Revenues 55,586,985 159,193,570 48,010,270 134,027,582 3.02 Cost of Sales (43,259,673) (120,895,457) (32,500,073) (87,166,741) 3.03 Gross Profit 12,327,312 38,298,113 15,510,197 46,860,841 3.04 Operating Income/Expenses (6,068,937) (20,804,614) (7,325,573) (15,292,302) 3.04.01 Selling Expenses (3,144,830) (8,911,591) (2,337,095) (6,907,894) 3.04.02 Administrative and General Expenses (1,760,761) (5,071,014) (1,546,877) (4,354,064) 3.04.05 Other Operating Expenses (4,180,450) (13,144,776) (2,619,506) (9,180,095) 3.04.05.01 Other Taxes (86,348) (228,031) (39,477) (205,283) 3.04.05.02 Research and Development Expenses (581,073) (1,520,103) (636,199) (1,615,699) 3.04.05.03 Exploration Costs (1,123,343) (5,338,022) (629,974) (2,523,808) 3.04.05.05 Other Operating Income and Expenses, Net (6,058,620) (1,313,856) (4,835,305) 3.04.06 Equity Results 3,017,104 6,322,767 (822,095) 5,149,751 3.05 Income Before Financial Results, Profit Sharing and Income Taxes 6,258,375 17,493,499 8,184,624 31,568,539 3.06 Financial Income (Expenses), Net 565,170 (1,641,948) 380,591 3,976,442 3.06.01 Financial Income 1,108,172 3,964,394 1,611,836 4,898,529 3.06.01.01 Financial Income 1,108,172 3,964,394 1,611,836 4,898,529 3.06.02 Financial Expenses (543,002) (5,606,342) (1,231,245) (922,087) 3.06.02.01 Financial Expenses (314,629) (785,058) (212,855) (292,053) 3.06.02.02 Exchange and Monetary Variations, net (4,821,284) (1,018,390) (630,034) 3.07 Income Before Income Taxes 6,823,545 15,851,551 8,565,215 35,544,981 3.08 Income Tax and Social Contribution (2,675,169) (2,249,218) (7,473,513) 3.08.01 Current 222,618 1,279,044 (1,432,983) (2,990,126) 3.08.02 Deferred (1,559,475) (3,954,213) (816,235) (4,483,387) 3.09 Net Income from Continuing Operations 5,486,688 13,176,382 6,315,997 28,071,468 3.11 Income / Loss for the period 5,486,688 13,176,382 6,315,997 28,071,468 3.99 Income per Share - (Reais / Share) - 3.99.01 Basic Income per Share - Page 7 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Income (R$ Thousand) Account Current Quarter Accumulated of the Current Year Same Quarter of the Previous Year Accumulated of the Previous Year Code Description Account 07/01/2012 to 09/30/2012 01/01/2012 to 09/30/2012 07/01/2011 to 09/30/2011 01/01/2011 to 09/30/2011 3.99.01.01 Common 0.42000 1.01000 0.48419 2.15198 3.99.01.02 Preferred 0.42000 1.01000 0.48419 2.15198 3.99.02 Diluted Income per Share - 3.99.02.01 Common 0.42000 1.01000 0.48419 2.15198 3.99.02.02 Preferred 0.42000 1.01000 0.48419 2.15198 Page 8 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Current Quarter Accumulated of the Current Year Same Quarter of the Previous Year Accumulated of the Previous Year Code Description Account 07/01/2012 to 09/30/2012 01/01/2012 to 09/30/2012 07/01/2011 to 09/30/2011 01/01/2011 to 09/30/2011 4.01 Net Income for the Period 5,486,689 13,176,382 6,315,997 28,071,468 4.02 Other Comprehensive Income 188,117 1,805,786 1,920,915 1,102,301 4.02.01 Cumulative Translation Adjustments (54,151) 1,215,239 1,799,200 1,122,916 4.02.02 Deemed Cost 2,694 7,804 7,995 7,995 4.02.03 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized 356,109 856,951 222,246 (7,357) 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Results 201 3,202 6,862 21,424 4.02.05 Unrecognized Gains / (Losses) on Cash Flow Hedge - Recognized 6,672 803 (39,279) (36,098) 4.02.06 Unrecognized Gains / (Losses) on Cash Flow Hedge - Transferred to Results 12,544 (545) (9,080) 4.02.07 Deferred Income Tax and Social Contribution (290,757) (75,564) 2,501 4.03 Comprehensive Income for the Period 5,674,806 14,982,168 8,236,912 29,173,769 Page 9 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Cash Flows - Indirect Method (R$ Thousand) Accumulated of the Accumulated of the Account Current Year Previous Year Code Description Account 01/01/2012 to 09/30/2012 01/01/2011 to 09/30/2011 6.01 Net Cash - Operating Activities 32,056,086 25,629,716 6.01.01 Cash Provided by Operating Activities 29,514,932 38,242,193 6.01.01.01 Net Income for the Period 13,176,382 28,071,468 6.01.01.03 Equity in Earnings (Losses) of Investments (5,149,751) 6.01.01.05 Depreciation, Depletion and Amortization 11,399,341 8,708,704 6.01.01.06 Impairment 287,099 232,181 6.01.01.07 Write-off of Dry Wells 4,009,022 1,346,659 6.01.01.08 Residual Value of Permanent Assets Written Off 89,530 122,728 6.01.01.09 Exchange and Monetary Variation and Charges on Financing 2,922,112 426,817 6.01.01.10 Deferred Income Tax and Social Contribution, Net 3,954,213 4,483,387 6.01.02 Changes in Assets and Liabilities 4,746,714 (9,658,206) 6.01.02.01 Accounts Receivable (1,111,629) (565,114) 6.01.02.02 Inventories (3,093,090) (5,674,039) 6.01.02.03 Trade Accounts Payable 1,731,940 1,156,667 6.01.02.04 Taxes, Fees and Contributions (2,721,502) (129,900) 6.01.02.05 Pension and Health Care Plan 1,931,245 1,125,485 6.01.02.06 Short-Term Operations with Subsidiaries / Associates 8,009,750 (5,571,305) 6.01.03 Other (2,205,560) (2,954,271) 6.01.03.01 Other Assets (3,252,440) (4,011,758) 6.01.03.02 Other liabilities 1,046,880 1,057,487 6.02 Net Cash - Investment Activities (45,925,394) (23,479,334) 6.02.01 Investments in Exploration and Production (16,977,201) 6.02.02 Investments in Refining, Transportation and Marketing (11,772,868) 6.02.03 Investments in Gas and Power (2,159,018) 6.02.04 Investment in International Segment (3,972) (8,206) 6.02.06 Investment in Biofuel (157,886) (444,043) 6.02.07 Other Investments (1,139,841) (1,896,873) 6.02.08 Investments in Marketable Securities 5,429,000 8,148,000 6.02.09 Dividends Received 1,689,329 1,630,875 6.03 Net Cash - Financing Activities 9,932,003 (382,623) 6.03.03 Funding 4,214,015 1,092,848 6.03.04 Amortization of Principal (2,106,052) (847,126) 6.03.05 Amortization of Interest (2,324,184) (2,054,809) 6.03.06 Intercompany Loans, Net 16,830,198 15,581,048 6.03.07 Non Standard Credit Rights Investment Fund (5,889,323) 6.03.08 Dividends Paid to Shareholders (6,185,692) (8,265,261) 6.05 Increase (Decrease) in Cash and Cash Equivalents 1,767,759 6.05.01 Opening Balance of Cash and Cash Equivalents 18,857,502 19,994,554 6.05.02 Closing Balance of Cash and Cash Equivalents 14,920,197 21,762,313 Page 10 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2012 to 09/30/2012 (R$ Thousand) Capital Reserves, Granted Options and Treasury Shares Account Retained earnings / Other Comprehensive Income Shareholders' Equity Code Description Account Paid in Capital Profit Reserves accumulated losses 5.01 Opening Balance 205,379,729 859,388 122,963,060 - 1,272,385 330,474,562 5.03 Adjusted Opening Balance 205,379,729 859,388 122,963,060 - 1,272,385 330,474,562 5.04 Capital Transactionswith Shareholders 12,408 74,299 (12,408) (2,676,731) (7,804) (2,610,236) 5.04.01 Capital Increases 12,408 - (12,408) - - - 5.04.07 Interest on Shareholders' Equity - - - (2,676,731) - (2,676,731) 5.04.08 Change in Interest in Subsidiaries - 74,299 - - - 74,299 5.04.09 Realization of the Deemed Cost - (7,804) (7,804) 5.05 Total of Comprehensive Income - - - 13,184,186 1,797,982 14,982,168 5.05.01 Net Income for the Period - - - 13,176,382 - 13,176,382 5.05.02 Other Comprehensive Income - - - 7,804 1,782,236 1,790,040 5.05.02.01 Adjustments of Financial Instruments - 857,754 857,754 5.05.02.02 Taxes on Adjustments of Financial Instruments - (290,757) (290,757) 5.05.02.04 Translation Adjustments for the Period - 1,215,239 1,215,239 5.05.02.07 Realization of the Deemed Cost - - - 7,804 - 7,804 5.05.03 Transferred to Results - 15,746 15,746 5.05.03.01 Adjustments of Financial Instruments - 15,746 15,746 5.07 Final Balance 205,392,137 933,687 122,950,652 10,507,455 3,062,563 342,846,494 Page 11 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2011 to 09/30/2011 (R$ Thousand) Capital Reserves, Granted Options and Treasury Shares Account Retained earnings / accumulated losses Other Comprehensive Income Shareholders' Equity Code Description Account Paid in Capital Profit Reserves 5.01 Opening Balance 205,357,103 (6,257) 101,875,065 - 90,605 307,316,516 5.03 Adjusted Opening Balance 205,357,103 (6,257) 101,875,065 - 90,605 307,316,516 5.04 Capital Transactionswith Shareholders 22,626 64,210 (22,626) (7,826,698) (7,995) (7,770,483) 5.04.01 Capital Increases 22,626 - (22,626) - - - 5.04.07 Interest on Shareholders' Equity - - - (7,826,698) - (7,826,698) 5.04.08 Change in Interest in Subsidiaries - 64,210 - - - 64,210 5.04.09 Realization of the Deemed Cost - (7,995) (7,995) 5.05 Total of Comprehensive Income - - - 28,079,463 1,094,306 29,173,769 5.05.01 Net Income for the Period - - - 28,071,468 - 28,071,468 5.05.02 Other Comprehensive Income - - - 7,995 1,081,962 1,089,957 5.05.02.01 Adjustments of Financial Instruments - (43,455) (43,455) 5.05.02.02 Taxes on Adjustments of Financial Instruments - 2,501 2,501 5.05.02.04 Translation Adjustments for the Period - 1,122,916 1,122,916 5.05.02.07 Realization of the Deemed Cost - - - 7,995 - 7,995 5.05.03 Adjustments of Financial Instruments Transferred to Results - 12,344 12,344 5.05.03.01 Realization of the Deemed Cost - 12,344 12,344 5.07 Final Balance 205,379,729 57,953 101,852,439 20,252,765 1,176,916 328,719,802 Page 12 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Individual Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Accumulated of the Current Year Accumulated of the Previous Year Code Description Account 01/01/2012 to 09/30/2012 01/01/2011 to 09/30/2011 7.01 Sales Revenues 246,506,003 214,847,689 7.01.01 Sales of Goods, Products and Services 203,237,371 175,942,347 7.01.02 Other Revenues 3,879,256 3,459,039 7.01.03 Revenues Related to the Construction of Own Assets 39,541,876 35,365,590 7.01.04 Allowance/Reversal for uncollectible Accounts 80,713 7.02 Inputs Acquired from Third Parties (98,149,453) 7.02.01 Cost of Sales (40,970,332) (30,932,722) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (55,214,478) 7.02.03 Impairment (287,099) (232,181) 7.02.04 Other (13,324,372) (11,770,072) 7.03 Gross Added Value 115,458,514 116,698,236 7.04 Retentions (11,399,341) (8,708,704) 7.04.01 Depreciation, Amortization and Depletion (11,399,341) (8,708,704) 7.05 Net Added Value Produced 104,059,173 107,989,532 7.06 Transferred Added Value 11,176,691 12,762,340 7.06.01 Results of Equity Accounting 6,322,767 5,149,751 7.06.02 Financial Income 4,326,144 6,921,679 7.06.03 Other 527,780 690,910 7.07 Total Added Value to be Distributed 115,235,864 120,751,872 7.08 Distribution of Added Value 115,235,864 120,751,872 7.08.01 Personnel 13,729,103 11,718,345 7.08.01.01 Payroll and Related Charges 9,290,256 8,333,991 7.08.01.02 Benefits 3,825,441 2,875,717 7.08.01.03 FGTS 613,406 508,637 7.08.02 Taxes, Duties and Social Contributions 58,818,270 58,989,053 7.08.02.01 Federal 39,966,146 42,982,154 7.08.02.02 State 18,772,697 15,942,335 7.08.02.03 Municipal 79,427 64,564 7.08.03 Remunerationof Third Party Capital 29,512,109 21,973,006 7.08.03.01 Interest 9,955,376 7,318,411 7.08.03.02 Rental 19,556,733 14,654,595 7.08.04 Remuneration of Shareholders' Equity 13,176,382 28,071,468 7.08.04.01 Interest on Shareholders' Equity 2,676,731 7,826,698 7.08.04.03 Retained Earnings / Loss For The Period 10,499,651 20,244,770 Page 13 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 1 Total Assets 646,683,148 599,149,983 1.01 Current Assets 125,807,690 118,368,613 1.01.01 Cash and Cash Equivalents 30,187,316 35,747,240 1.01.01.01 Cash and Banks 2,370,708 3,731,249 1.01.01.02 Short Term Investments 27,816,608 32,015,991 1.01.02 Short Term Investments 22,673,562 16,808,467 1.01.02.01 Financial Investments at Fair Value 22,663,049 16,791,201 1.01.02.01.01 Trading Securities 16,393,911 16,785,110 1.01.02.01.02 Available-for-Sale Securities 6,269,138 6,091 1.01.02.02 Financial Investments Valued at Amortized Cost 10,513 17,266 1.01.02.02.01 Held-to-Maturity Securities 10,513 17,266 1.01.03 Accounts Receivable 23,291,284 21,974,701 1.01.03.01 Accounts Receivable, net 18,003,805 16,734,007 1.01.03.01.01 Third parties 14,046,538 14,144,777 1.01.03.01.02 Subsidiaries and associates 5,821,141 4,274,251 1.01.03.01.03 Allowance for Uncollectible Accounts (1,863,874) (1,685,021) 1.01.03.02 Other Receivable 5,287,479 5,240,694 1.01.04 Inventories 30,355,707 28,446,924 1.01.06 Recoverable Taxes 12,614,976 10,050,597 1.01.06.01 Current Recoverable Taxes 12,614,976 10,050,597 1.01.07 Prepaid Expenses 2,128,645 1,328,418 1.01.08 Other Current Assets 4,556,200 4,012,266 1.01.08.03 Other 4,556,200 4,012,266 1.01.08.03.01 Advances to Suppliers 1,807,286 1,388,840 1.01.08.03.02 Dividends Receivable 214,359 77,914 1.01.08.03.03 Other 2,534,555 2,545,512 1.02 Non-Current Assets 520,875,458 480,781,370 1.02.01 Long-Term Assets 37,763,987 43,982,388 1.02.01.01 Financial Investments at Fair Value 348,745 5,472,748 1.02.01.01.02 Available-for-Sale Securities 348,745 5,472,748 1.02.01.02 Financial Investments Valued at Amortized Cost 289,188 274,363 1.02.01.02.01 Held-to-Maturity Securities 289,188 274,363 1.02.01.03 Accounts Receivable 5,471,612 5,122,163 1.02.01.03.02 Other Receivable 5,471,612 5,122,163 1.02.01.04 Inventories 89,927 84,122 1.02.01.06 Deferred Taxes 17,741,364 20,050,868 1.02.01.06.01 Deferred Income Tax and Social Contribution 6,646,880 8,041,846 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 2,022,443 2,198,982 1.02.01.06.03 Deferred PIS/COFINS 8,520,117 9,337,847 1.02.01.06.04 Other Taxes 551,924 472,193 1.02.01.07 Prepaid Expenses 2,383,539 1,902,789 1.02.01.08 Credit with Related Parties 79,538 148,508 1.02.01.08.01 Credit with Associates 79,538 148,508 1.02.01.09 Other Non-Current Assets 11,360,074 10,926,827 1.02.01.09.03 Petroleum and Alcohol Accounts - STN 835,141 831,949 1.02.01.09.05 Restricted Deposits for Legal Proceedings and Guarantees 3,206,846 2,954,915 Page 14 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 1.02.01.09.06 Advances to Suppliers 6,205,623 5,891,800 1.02.01.09.07 Other Long-Term Assets 1,112,464 1,248,163 1.02.02 Investments 12,150,947 12,248,080 1.02.02.01 Corporate Interests 12,150,947 12,248,080 1.02.02.01.01 Investments in Associates 11,912,809 12,017,794 1.02.02.01.04 Other Corporate Interests 238,138 230,286 1.02.03 Property, Plant and Equipment 388,646,509 342,266,918 1.02.03.01 Assets in Operation 223,181,907 183,530,046 1.02.03.02 Assets Under Leasing 224,260 177,535 1.02.03.03 Assets Under Construction 165,240,342 158,559,337 1.02.04 Intangible assets 82,314,015 82,283,984 1.02.04.01 Intangible assets 81,374,114 81,334,884 1.02.04.01.02 Concessions Rights 79,664,796 79,653,873 1.02.04.01.03 Software 1,709,318 1,681,011 1.02.04.02 Goodwill 939,901 949,100 Page 15 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 2 Total Liabilities 646,683,148 599,149,983 2.01 Current Liabilities 64,248,495 68,212,334 2.01.01 Social and Labor Obligations 4,059,793 3,182,067 2.01.01.01 Social Obligations 542,742 436,481 2.01.01.02 Labor Obligations 3,517,051 2,745,586 2.01.02 Trade Accounts Payable 25,374,961 21,417,528 2.01.02.01 National Suppliers 12,614,837 12,258,291 2.01.02.02 Foreign Suppliers 12,760,124 9,159,237 2.01.03 Taxes 10,521,299 10,968,716 2.01.03.01 Federal Taxes 7,602,222 8,667,318 2.01.03.01.01 Income Tax and Social Contribution Payable 1,081,553 1,324,445 2.01.03.01.02 Other Federal Taxes 6,520,669 7,342,873 2.01.03.02 State Taxes 2,796,939 2,177,861 2.01.03.03 Municipal Taxes 122,138 123,537 2.01.04 Current Debt 15,340,941 18,966,329 2.01.04.01 Loans and Financing 14,911,881 17,030,834 2.01.04.01.01 Local Currency 2,033,229 2,500,959 2.01.04.01.02 Foreign Currency 12,878,652 14,529,875 2.01.04.02 Debentures 386,178 1,853,433 2.01.04.03 Finance Leases Obligations 42,882 82,062 2.01.05 Other Liabilities 7,454,457 12,250,659 2.01.05.01 Related Parties Liabilities 964,493 834,291 2.01.05.01.01 Debt with Associates 964,493 834,291 2.01.05.02 Other 6,489,964 11,416,368 2.01.05.02.01 Dividends and Interest on Shareholders’ Equity - 3,878,129 2.01.05.02.04 Interests of Employees and Managers - 1,560,139 2.01.05.02.05 Other 6,489,964 5,978,100 2.01.06 Provisions 1,497,044 1,427,035 2.01.06.02 Other Provisions 1,497,044 1,427,035 2.01.06.02.04 Pension and Health Care Plans Obligations 1,497,044 1,427,035 2.02 Non-Current Liabilities 237,786,275 198,714,038 2.02.01 Long-Term Debt 171,215,496 136,588,365 2.02.01.01 Loans and Financing 170,393,510 135,412,117 2.02.01.01.01 Local Currency 64,791,838 57,831,248 2.02.01.01.02 Foreign Currency 105,601,672 77,580,869 2.02.01.02 Debentures 635,134 993,020 2.02.01.03 Finance Leases Obligations 186,852 183,228 2.02.02 Other Liabilities 1,381,709 2,003,415 2.02.02.01 Related Parties Liabilities 193,099 187,149 2.02.02.01.01 Debt with Associates 193,099 187,149 2.02.02.02 Other 1,188,610 1,816,266 2.02.02.02.03 Other Accounts Payable and Expenses 1,188,610 1,816,266 2.02.03 Deferred Taxes 36,314,427 33,268,472 2.02.03.01 Deferred Income Tax and Social Contribution 36,314,427 33,268,472 2.02.03.01.01 Deferred Income Tax and Social Contribution 36,306,231 33,229,769 2.02.03.01.02 Other Deferred Taxes 8,196 38,703 Page 16 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Account Current Quarter Previous Fiscal Year Code Description Account 09/30/2012 12/31/2011 2.02.04 Provisions 28,874,643 26,853,786 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,570,095 1,361,456 2.02.04.01.01 Tax Provisions 757,907 660,706 2.02.04.01.02 Social Security and Labor Provisions 356,265 290,422 2.02.04.01.04 Civil Provisions 296,677 297,860 2.02.04.01.05 Other Process Provisions 159,246 112,468 2.02.04.02 Other Provisions 27,304,548 25,492,330 2.02.04.02.04 Pension and Health Care Plans Obligations 18,545,945 16,652,908 2.02.04.02.05 Provision for Decommissioning Costs 8,758,603 8,839,422 2.03 Consolidated Shareholders’ Equity 344,648,378 332,223,611 2.03.01 Paid in Capital 205,392,137 205,379,729 2.03.02 Capital Reserves 625,114 562,643 2.03.02.07 Additional Paid in Capital 625,114 562,643 2.03.04 Profit Reserves 122,611,716 122,624,124 2.03.04.01 Legal Reserve 14,308,515 14,308,515 2.03.04.02 Statutory Reserve 2,448,518 2,448,518 2.03.04.05 Undistributed Earnings Reserve 104,461,959 104,461,959 2.03.04.07 Tax Incentive Reserve 1,392,724 1,405,132 2.03.05 Retained Earnings/ Accumulated Losses 10,765,923 - 2.03.06 Equity Valuation Adjustments 3,062,563 1,272,385 2.03.06.01 Cumulative Translation Adjustments 2,141,924 926,685 2.03.06.02 Other Comprehensive Income 920,639 345,700 2.03.09 Non-controlling Interest 2,190,925 2,384,730 Page 17 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Income Statement (R$ Thousand) Account Current Quarter Accumulated of the Current Year Same Quarter of the Previous Year Accumulated of the Previous Year Code Description Account 07/01/2012 to 09/30/2012 01/01/2012 to 09/30/2012 07/01/2011 to 09/30/2011 01/01/2011 to 09/30/2011 3.01 Sales Revenues 73,792,933 207,974,234 63,554,226 178,919,334 3.02 Cost of Sales (55,706,663) (153,628,691) (43,486,499) (118,987,929) 3.03 Gross Profit 18,086,270 54,345,543 20,067,727 59,931,405 3.04 Operating Income/Expenses (9,293,584) (28,789,859) (8,312,337) (23,287,868) 3.04.01 Selling Expenses (2,531,969) (7,234,325) (2,315,066) (6,551,078) 3.04.02 Administrative and General Expenses (2,540,273) (7,236,681) (2,183,822) (6,240,377) 3.04.05 Other Operating Expenses (4,412,813) (14,220,663) (3,416,111) (10,786,973) 3.04.05.01 Other Taxes (171,129) (489,447) (163,712) (517,989) 3.04.05.02 Research and Development Expenses (585,817) (1,534,540) (671,058) (1,689,604) 3.04.05.03 Exploration Costs (1,292,210) (5,719,275) (784,777) (2,926,048) 3.04.05.05 Other Operating Income and Expenses, Net (6,477,401) (1,796,564) (5,653,332) 3.04.06 Equity Results 191,471 (98,190) (397,338) 290,560 3.05 Income Before Financial Results, Profit sharing and Income Taxes 8,792,686 25,555,684 11,755,390 36,643,537 3.06 Financial Income (Expenses), Net (569,439) (6,511,380) (5,226,850) (277,736) 3.06.01 Financial Income 981,206 3,814,851 1,831,518 5,395,793 3.06.01.01 Financial Income 981,206 3,814,851 1,831,518 5,395,793 3.06.02 Financial Expenses (1,550,645) (10,326,231) (7,058,368) (5,673,529) 3.06.02.01 Financial Expenses (1,095,464) (2,831,997) (501,886) (1,468,703) 3.06.02.02 Exchange and Monetary Variations, net (7,494,234) (6,556,482) (4,204,826) 3.07 Income Before Income Taxes 8,223,247 19,044,304 6,528,540 36,365,801 3.08 Income Tax and Social Contribution (5,851,930) (1,248,705) (8,484,293) 3.08.01 Current (801,554) (2,271,498) (2,162,607) (5,274,797) 3.08.02 Deferred (1,786,308) (3,580,432) 913,902 (3,209,496) 3.09 Net Income from Continuing Operations 5,635,385 13,192,374 5,279,835 27,881,508 3.11 Consolidated Income / Loss for the period 5,635,385 13,192,374 5,279,835 27,881,508 3.11.01 Attributable to shareholders of the Parent Company 5,566,356 13,434,850 6,335,920 28,263,820 3.11.02 Attributable to non-controlling shareholders 69,029 (242,476) (1,056,085) (382,312) 3.99 Income per Share - (Reais / Share) - Page 18 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Income Statement (R$ Thousand) Account Current Quarter Accumulated of the Current Year Same Quarter of the Previous Year Accumulated of the Previous Year Code Description Account 07/01/2012 to 09/30/2012 01/01/2012 to 09/30/2012 07/01/2011 to 09/30/2011 01/01/2011 to 09/30/2011 3.99.01 Basic Income per Share - 3.99.01.02 Preferred 0.42672 1.02992 0.48572 2.16672 3.99.02 Diluted Income per Share - 3.99.02.01 Common 0.42672 1.02992 0.48572 2.16672 3.99.02.02 Preferred 0.42672 1.02992 0.48572 2.16672 Page 19 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Current Quarter Accumulated of the Current Year Same Quarter of the Previous Year Accumulated of the Previous Year Code Description Account 07/01/2012 to 09/30/2012 01/01/2012 to 09/30/2012 07/01/2011 to 09/30/2011 01/01/2011 to 09/30/2011 4.01 Consolidated Net Income for the Period 5,635,385 13,192,374 5,279,835 27,881,508 4.02 Other Comprehensive Income 158,110 1,766,888 2,094,491 1,151,689 4.02.01 Cumulative Translation Adjustments (84,158) 1,176,341 1,972,776 1,172,304 4.02.02 Deemed Cost 2,694 7,804 7,995 7,995 4.02.03 Unrealized Gains / (Losses) on Available-for-Sale Securities - Recognized 356,109 856,951 222,246 (7,357) 4.02.04 Unrealized Gains / (Losses) on Available-for-Sale Securities - Transferred to Results 201 3,202 6,862 21,424 4.02.05 Unrecognized Gains / (Losses) on Cash Flow Hedge - Recognized 6,672 803 (39,279) (36,098) 4.02.06 Unrecognized Gains / (Losses) on Cash Flow Hedge - Transferred to Results 12,544 (545) (9,080) 4.02.07 Deferred Income Tax and Social Contribution (290,757) (75,564) 2,501 4.03 ConsolidatedComprehensive Income for the Period 5,793,495 14,959,262 7,374,326 29,033,197 4.03.01 Attributable to shareholders of the Parent Company 5,754,473 15,240,636 8,256,835 29,366,121 4.03.02 Attributable to non-controlling shareholders 39,022 (281,374) (882,509) (332,924) Page 20 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Cash Flows - Indirect Method (R$ Thousand) Account Accumulated of the Current Year Accumulated of the Previous Year Code Description Account 01/01/2012 to 09/30/2012 01/01/2011 to 09/30/2011 6.01 Net Cash - Operating Activities 42,467,720 42,034,767 6.01.01 Cash Provided by Operating Activities 46,022,325 51,692,570 6.01.01.01 Net Income for the Period 13,434,850 28,263,820 6.01.01.02 Non-Controlling interest (242,476) (382,312) 6.01.01.03 Equity in Earnings (Losses) of Investments 98,190 (290,560) 6.01.01.05 Depreciation, Depletion and Amortization 15,841,056 11,835,931 6.01.01.06 Impairment 1,082,293 753,718 6.01.01.07 Write-off of Dry Wells 4,126,293 1,515,794 6.01.01.08 Residual Value of Permanent Assets Written Off 129,761 571,372 6.01.01.09 Exchange and Monetary Variation and Charges on Financing 7,971,926 6,215,311 6.01.01.10 Deferred Income Tax and Social Contribution, Net 3,580,432 3,209,496 6.01.02 Changes in Assets and Liabilities (7,869,975) 6.01.02.01 Accounts Receivable (1,347,942) (3,283,110) 6.01.02.02 Inventories (3,660,366) (7,540,963) 6.01.02.03 Trade Accounts Payable 3,665,338 3,517,715 6.01.02.04 Taxes, Fees and Contributions (2,630,483) (1,754,287) 6.01.02.05 Pension and Health Care Plan 2,095,465 1,247,455 6.01.02.06 Short-Term Operations with Subsidiaries / Associates 148,639 (56,785) 6.01.03 Other (1,825,256) (1,787,828) 6.01.03.01 Other Assets (1,735,730) (3,617,283) 6.01.03.02 Other liabilities (89,526) 1,829,455 6.02 Net Cash - Investment Activities (53,817,594) (41,398,186) 6.02.01 Investments in Exploration and Production (22,029,817) 6.02.02 Investments in Refining, Transportation and Marketing (18,390,302) 6.02.03 Investments in Gas and Power (2,284,437) 6.02.04 Investment in International Segment (3,270,027) (2,719,306) 6.02.05 Investments in Distribution (821,726) (623,815) 6.02.06 Investment in Biofuel (39,592) (373,050) 6.02.07 Other Investments (1,142,488) (2,004,278) 6.02.08 Investments in Marketable Securities 2,059,394 6,523,456 6.02.09 Dividends Received 222,295 503,363 6.03 Net Cash - Financing Activities 4,775,325 2,389,874 6.03.03 Share Acquisition of non controlling shareholders 93,407 32,151 6.03.04 Funding 35,862,210 28,067,851 6.03.05 Amortization of Principal (17,682,426) (11,472,932) 6.03.06 Amortization of Interest (7,312,174) (5,971,935) 6.03.08 Dividends Paid to Shareholders (6,185,692) (8,265,261) 6.04 Effect of Exchange Rate Changes on Cash and Cash Equivalents 1,014,625 265,639 6.05 Increase (Decrease) in Cash and Cash Equivalents 3,292,094 6.05.01 Opening Balance of Cash and Cash Equivalents 35,747,240 29,416,190 6.05.02 Closing Balance of Cash and Cash Equivalents 30,187,316 32,708,284 Page 21 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2012 to 09/30/2012 (R$ Thousand) Capital Reserves, Granted Options and Treasury Shares Account Retained earnings / Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated Code Description Account Paid in Capital Profit Reserves accumulated losses 5.01 Opening Balance 205,379,729 562,643 122,624,124 1,272,385 329,838,881 2,384,730 332,223,611 5.03 Adjusted Opening Balance 205,379,729 562,643 122,624,124 - 1,272,385 329,838,881 2,384,730 332,223,611 5.04 Capital Transactionswith Shareholders 12,408 62,471 (12,408) (2,676,731) (7,804) (2,622,064) 87,569 (2,534,495) 5.04.01 Capital Increases 12,408 - (12,408) - 5.04.06 Dividends - (35,458) (35,458) 5.04.07 Interest on Shareholders' Equity - - - (2,676,731) - (2,676,731) - (2,676,731) 5.04.08 Change in Interest in Subsidiaries - 62,471 - - - 62,471 123,027 185,498 5.04.09 Realization of the Deemed Cost - (7,804) (7,804) - (7,804) 5.05 Total of Comprehensive Income - - - 13,442,654 1,797,982 15,240,636 (281,374) 14,959,262 5.05.01 Net Income for the Period - - - 13,434,850 - 13,434,850 (242,476) 13,192,374 5.05.02 Other Comprehensive Income - - - 7,804 1,782,236 1,790,040 (38,898) 1,751,142 5.05.02.01 Adjustments of Financial Instruments - 857,754 857,754 - 857,754 5.05.02.02 Taxes on Adjustments of Financial Instruments - (290,757) (290,757) - (290,757) 5.05.02.04 Translation Adjustments for the Period - 1,215,239 1,215,239 (38,898) 1,176,341 5.05.02.07 Realization of the Deemed Cost - - - 7,804 - 7,804 - 7,804 5.05.03 Transferred to Results - 15,746 15,746 - 15,746 5.05.03.01 Adjustments of Financial Instruments - 15,746 15,746 - 15,746 5.07 Final Balance 205,392,137 625,114 122,611,716 10,765,923 3,062,563 342,457,453 2,190,925 344,648,378 Page 22 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of Changes in Shareholders' Equity - 01/01/2011 to 09/30/2011 (R$ Thousand) Capital Reserves, Granted Options and Treasury Shares Account Retained earnings / Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated Code Description Account Paid in Capital Profit Reserves accumulated losses 5.01 Opening Balance 205,357,103 (6,257) 101,323,731 - 90,605 306,765,182 3,063,094 309,828,276 5.03 Adjusted Opening Balance 205,357,103 (6,257) 101,323,731 - 90,605 306,765,182 3,063,094 309,828,276 5.04 Capital Transactionswith Shareholders 22,626 108,180 (22,626) (7,826,698) (7,995) (7,726,513) (180,629) (7,907,142) 5.04.01 Capital Increases 22,626 - (22,626) - 5.04.06 Dividendos - - - (7,826,698) - (7,826,698) (105,894) (7,932,592) 5.04.08 Change in Interest in Subsidiaries - 108,180 - - - 108,180 (74,735) 33,445 5.04.09 Realization of the Deemed Cost - (7,995) (7,995) - (7,995) 5.05 Total of Comprehensive Income - - - 28,271,815 1,094,306 29,366,121 (332,924) 29,033,197 5.05.01 Net Income for the Period - - - 28,263,820 - 28,263,820 (382,312) 27,881,508 5.05.02 Other Comprehensive Income - - - 7,995 1,081,962 1,089,957 49,388 1,139,345 5.05.02.01 Adjustments of Financial Instruments - (43,455) (43,455) - (43,455) 5.05.02.02 Taxes on Adjustments of Financial Instruments - 2,501 2,501 - 2,501 5.05.02.04 Translation Adjustments for the Period - 1,122,916 1,122,916 49,388 1,172,304 5.05.02.07 Realization of the Deemed Cost - - - 7,995 - 7,995 - 7,995 5.05.03 Adjustments of Financial Instruments Transferred to Results - 12,344 12,344 - 12,344 5.05.03.01 Realization of the Deemed Cost - 12,344 12,344 - 12,344 5.07 Final Balance 205,379,729 101,923 101,301,105 20,445,117 1,176,916 328,404,790 2,549,541 330,954,331 Page 23 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Consolidated Interim Accounting Information / Statement of added value (R$ Thousand) Account Accumulated of the Current Year Accumulated of the Previous Year Code Description Account 01/01/2012 to 09/30/2012 01/01/2011 to 09/30/2011 7.01 Sales Revenues 313,770,888 276,540,238 7.01.01 Sales of Goods, Products and Services 255,054,271 224,875,839 7.01.02 Other Revenues 6,151,467 4,489,705 7.01.03 Revenues Related to the Construction of Own Assets 52,750,658 47,102,033 7.01.04 Allowance/Reversal for uncollectible Accounts 72,661 7.02 Inputs Acquired from Third Parties (133,946,159) 7.02.01 Cost of Sales (88,235,533) (73,840,593) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (46,057,173) 7.02.03 Impairment (1,082,293) (753,718) 7.02.04 Other (14,626,518) (13,294,675) 7.03 Gross Added Value 147,299,430 142,594,079 7.04 Retentions (15,841,056) (11,835,931) 7.04.01 Depreciation, Amortization and Depletion (15,841,056) (11,835,931) 7.05 Net Added Value Produced 131,458,374 130,758,148 7.06 Transferred Added Value 3,933,661 6,516,664 7.06.01 Results of Equity Accounting (98,190) 290,560 7.06.02 Financial Income 3,814,851 5,395,793 7.06.03 Other 217,000 830,311 7.07 Total Added Value to be Distributed 135,392,035 137,274,812 7.08 Distribution of Added Value 135,392,035 137,274,812 7.08.01 Personnel 17,330,769 14,732,045 7.08.01.01 Payroll and Related Charges 12,204,316 10,804,942 7.08.01.02 Benefits 4,422,506 3,338,782 7.08.01.03 FGTS 703,947 588,321 7.08.02 Taxes, Duties and Social Contributions 78,785,200 76,244,010 7.08.02.01 Federal 49,057,622 49,631,286 7.08.02.02 State 29,558,219 26,469,101 7.08.02.03 Municipal 169,359 143,623 7.08.03 Remunerationof Third Party Capital 26,083,692 18,417,249 7.08.03.01 Interest 15,760,510 11,187,428 7.08.03.02 Rental 10,323,182 7,229,821 7.08.04 Remuneration of Shareholders' Equity 13,192,374 27,881,508 7.08.04.01 Interest on Shareholders' Equity 2,676,731 7,826,698 7.08.04.03 Retained Earnings / Loss For The Period 10,758,119 20,437,122 7.08.04.04 Non-controlling Interest - Retained Earnings (382,312) Page 24 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as "Petrobras" or the "Company") to prospecting, drilling, refining, processing, trading and transporting oil originating from wells, shale or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company's head office is located in Rio de Janeiro - RJ. 2 Basis of presentation of interim financial information The consolidated interim information is being presented in accordance with IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) and also in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1). The individual interim accounting information is being presented in accordance with accounting practices adopted in Brazil for interim statements (CPC 21 - R1) and does not present differences in relation to the consolidated information, except for the maintenance of deferred charges, as established in CPC 43 (R1) - Initial Adoption of Technical Pronouncements. The reconciliations of the parent company's shareholders' equity and results with the consolidated are presented in Note 3.1. This interim financial information is presented with the relevant changes occurred in the interim period, without repeating certain notes to the financial statements previously disclosed , and consider the consolidated information, considering that management understands that consolidated information provides more comprehensive measure of the Company’s financial position and the performance of its operations, complemented by some individual information of the parent company. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2011, which include the full set of notes. Certain amounts from prior periods have been reclassified for comparability purposes relatively to the current period presentation. These reclassifications did not affect the net income or the shareholders' equity of the Company. The Company's Board of Directors authorized the publication of this interim quarterly information in a meeting held on October 26, 2012. Accounting estimates In the preparation of the interim financial information it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, liabilities of pension and health care plans, depreciation, depletion and amortization, abandonment costs, provisions for legal processes, market value of financial instruments, income tax and social contribution. Notwithstanding Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. Page 25 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 3 Consolidation basis The consolidated interim financial information includes the quarterly information of Petrobras and its subsidiaries and special purpose entities. The Company did not present material changes in the group of consolidated companies in the nine–month period ended September 30, 2012. The Company began to recognize in its financial statements for the year ended December 31, 2011 the investments in jointly controlled entities valued by the equity accounting method and no longer by proportionate consolidation, in conformity with the alternative established in IAS 31 and the corresponding CPC 19 (R1), approved by CVM Resolution 666/11. Accordingly, the interim financial information for the period ended September 30, 2011 is being presented with this change, as follows: a) Consolidated statement of income Jan-Sep/2011 Effect of proportional consolidation Re-presented Published Sales revenues 180,448 (1,529) 178,919 Cost of sales (119,642) 654 (118,988) Gross profit 60,806 59,931 Expenses (23,900) 322 (23,578) Income before financial result, profit-sharing and taxes 36,906 36,353 Financial income (expenses), net (367) 89 (278) Equity in results of non-consolidated companies 320 291 Income before income taxes 36,510 (144) 36,366 Income tax / social contribution (8,631) 147 (8,484) Net income 27,879 3 27,882 Net income attributable to: Shareholders of Petrobras 28,264 - 28,264 Non-controlling interests (385) 3 (382) 27,879 3 27,882 b) Consolidated statement of cash flows Jan-Sep/2011 Published Effect of proportional consolidation Re-presented Cash provided by operating activities (488) 42,034 Cash used in investment activities 410 (41,397) Cash provided by financing activities (149) 2,389 Effect of exchange variation on cash and cash equivalents 83 183 266 Net change in cash for the period (44) 3,292 Cash and cash equivalents at the beginning of period (907) 29,416 Cash and cash equivalents at the end of the period 32,708 Page 26 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 3.1 Reconciliation of the consolidated shareholders' equity and consolidated net income with those of the parent company Shareholders' equity Net income Jan-Sep/2012 Jan-Sep/2011 Consolidated - IFRS 344,648 332,224 13,192 27,882 Equity of non-controlling interests (2,385) 243 382 Deferred expenses, net of income tax 389 636 (259) (193) Parent company adjusted to international accounting standards (CPC) 342,846 330,475 13,176 28,071 4 Accounting practices The accounting practices and calculation methods used in the preparation of this consolidated and individual quarterly information are the same as those adopted in the preparation of the annual financial statements of the Company for the year ended December 31, 2011. 5 Cash and cash equivalents Consolidated Cash and banks 2,371 3,731 Financial investments - In Brazil Mutual funds - Interbank Deposit 14,187 10,301 Other investment funds 2,280 4,275 16,467 14,576 - Abroad 11,349 17,440 Total financial investments 27,816 32,016 Total cash and cash equivalents 30,187 35,747 6 Marketable securities Consolidated Trading securities 16,394 16,785 Available-for-sale 6,618 5,479 Held-to-maturity 300 291 23,312 22,555 Current 22,674 16,808 Non-current 638 5,747 Trading and available-for-sale securities refer mainly to investments in treasury notes with maturity terms of more than 90 days and those presented in current assets consider the expectation of their realization in the short term. Available-for-sale securities include National Treasury Notes, which were previously given in guarantee to Petros, as described in Note 21. Page 27 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 7 Accounts receivable 7.1 Accounts receivable, net Consolidated Trade Accounts Receivable Third parties 20,550 19,348 Related parties (Note 18.5) Jointly controlled entities and associates 1,671 1,549 Receivables from the electricity sector 4,458 3,672 Petroleum and alcohol accounts - STN (*) 835 832 Others 5,451 5,545 32,965 30,946 Allowance for uncollectible accounts (3,073) (2,790) 29,892 28,156 Current 23,506 22,053 Non-current 6,386 6,103 (*) National Treasury Secretariat. Changes in the allowance for uncollectible accounts Consolidated Opening balance 2,790 2,681 Additions (*) 490 586 Write-offs (*) (207) (477) Closing balance 3,073 2,790 Current 1,864 1,685 Non-current 1,209 1,105 (*) It includes exchange variation on allowance for uncollectible accounts recorded in companies abroad. Overdue accounts receivable – Third-parties Consolidated Up to 3 months 1,528 1,411 From 3 to 6 months 329 215 From 6 to 12 months 325 264 More than 12 months 3,061 2,982 Page 28 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 8 Inventories Consolidated Products: Oil products (*) 12,215 9,166 Fuel Alcohol (*) 440 782 12,655 9,948 Raw materials, mainly crude oil (*) 13,518 14,847 Maintenance materials and supplies (*) 3,772 3,369 Others 501 367 30,446 28,531 Current 30,356 28,447 Non-current 90 84 (*) It includes imports in transit. 9 Restricted deposits for legal proceeding and guarantees Consolidated Non-current asset Labor 1,334 1,131 Tax (*) 1,266 1,264 Civil (*) 474 455 Others 133 105 Total 3,207 2,955 ( *) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. 10 Mergers, split-offs and other information about assets Merger of Petroquisa and split-off of BRK On January 27, 2012, the Extraordinary General Meeting of Petrobras approved the merger of Petrobras Química S.A. (Petroquisa) and the split-off of BRK Investimentos Petroquímicos S.A. (BRK) with the return of the split-off portion to the patrimony of Petrobras, without increasing the capital. Partial split-off of Downstream On June 29, 2012, Petrobras started retaining a direct interest of 100% in Alberto Pasqualini S.A. – REFAP, after the partial split-off of its subsidiary Downstream Participações Ltda., which previously held this interest. This restructuring did not affect the shareholders’ equity of the Company. Signing of settlement – Pasadena Refinery On June 29, 2012, the Company entered into an out of court settlement which intended to terminate all existing lawsuits between Petrobras group companies and companies members of the Belgian Transcor/Astra group, which controls Astra Oil Trading NV (Astra), including those related to the arbitration process which, in April 2009, recognized Astra’s exercise of its put option, to sell its interest (50%) in Pasadena Refining System Inc and PRSI Trading Company to Petrobras America S.A. - PAI. Page 29 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) With the exception of US$ 70 million (equivalent to R$ 140) which was recognized in results in the second quarter of 2012, the amount of US$ 820.5 million defined in the agreement had been provided for in prior periods. With the execution of the settlement and the payment of the respective amount, which occurred on the same day the agreement was signed, both parties give full and general release of all the disputes between them. Fair Value Appraisal – GBD The appraisal of the fair value of the assets acquired and the liabilities assumed from the subsidiary Gás Brasiliano Distribuidora S.A. – GBD was concluded in June 2012. Petrobras Gás S.A. - Gaspetro acquired 100% of GBD’s shares in 2011. This appraisal resulted in a purchase price allocation of the total amount of R$ 444 (equivalent to US$ 280 million) to intangible assets totaling R$ 332 and other assets and liabilities, net of R$ 112. Therefore, no goodwill was recognized. Empresa de Logística de E&P S.A. On July 31, 2012, Alberto Pasqualini S.A. - REFAP was renamed Empresa de Logística de E&P S.A., after transferring its refining assets to Petrobras, with the objective of providing logistics services to oil and gas exploration and production operations in Brazil. The new company, whose operating activities were not initiated, had not affected its equity by transferring the assets. Page 30 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 11 Investments Investments in subsidiaries, jointly controlled entities and associates (Parent company) Subsidiaries: Petrobras Netherlands B.V. - PNBV 18,897 13,740 Petrobras Gás S.A. - Gaspetro 11,095 10,574 Petrobras Distribuidora S.A. - BR 10,999 9,960 Refinaria Abreu e Lima S.A. 8,255 2,997 Petrobras Transporte S.A. - Transpetro 3,766 3,146 Empresa de Logística de E&P S.A. 3,422 - Petrobras Biocombustível S.A. 1,723 1,477 Petrobras International Braspetro - PIB BV 1,701 400 Companhia Integrada Têxtil de Pernambuco - CITEPE 1,673 - Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 1,491 1,473 Companhia Petroquímica de Pernambuco - SUAPE 1,074 - Termomacaé Ltda. 776 743 Comperj Poliolefinas S.A. 651 651 INNOVA S.A. 414 377 Termoceará Ltda. 343 319 Petrobras Química S.A. - Petroquisa - 4,516 Downstream Participações Ltda. - 1,124 Other subsidiaries 1,848 1,132 Jointly controlled entities 1,286 1,051 Associates 3,457 1,643 72,871 55,323 Goodwill 3,072 3,056 Unrealized income of the Parent company (1,340) Other investments 195 200 Total investiments 75,149 57,239 Page 31 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Investments in jointly controlled entities and associates (Consolidated) Associates and jointly controlled entities Petrochemical investments 5,730 6,226 Gas distributors 1,078 1,056 Guarani S.A. 797 847 Termoaçu S.A. 546 538 Petroritupano - Orielo 495 458 Nova Fronteira Bionergia S.A. 417 434 Petrowayu - La Concepción 357 330 Petrokariña - Mata 211 195 Transierra S.A. 143 122 UEG Araucária 127 128 Distrilec S.A. 126 216 Other associates and jointly controlled entities 1,468 11,913 12,018 Other investments 238 230 12,151 12,248 Investments in listed companies Quoted stock exchange prices Thousand-share lot (R$ per share) Market value Company Type Subsidiaries Petrobras Argentina (*) 1,356,792 678,396 Common 1.26 2.70 1,709 1,832 1,709 1,832 Associates Braskem 212,427 212,427 Common 12.60 11.78 2,677 2,502 Braskem 75,793 75,793 Preferred - A 14.27 12.80 1,082 970 3,759 3,472 (*) On September 26, 2012 Petrobras Argentina S.A. made a share capital increase through the capitalization of profit reserves, as approved by an Extraordinary General Meeting held along with the Annual General Meeting on March 29, 2012. This capitalization was carried out by the issuance of 1,009,618,410 new class B common shares. This transaction did not affect the Company's shareholders' equity. The market value of these shares does not necessarily reflect the realizable value of a large block of shares. Page 32 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 12 Property, plant and equipment By type of asset Consolidated Parent company Land, buildings and improvements Equipment and other assets Assets under construction (*) Expenditures on exploration & development. Production of oil and gas (producing fields) Total Total Balance at December 31, 2010 8,756 97,174 138,578 35,587 280,095 189,775 Additions 169 2,730 53,690 3,139 59,728 42,222 Capitalized interest - - 7,325 - 7,325 5,788 Business combinations - - 24 - 24 - Write-offs (41) (421) (2,221) (568) (3,251) (2,258) Transfers 4,205 31,283 (40,294) 14,812 10,006 4,531 Depreciation, amortization and depletion (799) (9,769) - (6,566) (17,134) (12,344) Impairment - formation - (91) (276) (391) (758) (473) Impairment - reversal 3 27 - 66 96 61 Cumulative translation adjustment 66 3,548 1,733 789 6,136 - Balance at December 31, 2011 12,359 124,481 158,559 46,868 342,267 227,302 Cost 16,865 195,977 158,559 97,671 469,072 321,469 Accumulated depreciation, amortization and depletion (71,496) - (50,803) (126,805) (94,167) Balance at December 31, 2011 12,359 124,481 158,559 46,868 342,267 227,302 Additions 40 3,040 44,113 2,860 50,053 41,023 Capitalized interest - - 5,449 - 5,449 3,964 Business combinations 169 370 4 - 543 - Write-offs (13) (38) (3,988) (79) (4,118) (3,913) Transfers 2,477 33,113 (40,421) 9,571 4,740 474 Depreciation, amortization and depletion (690) (9,491) - (5,221) (15,402) (11,014) Impairment - formation - (1) - - (1) - Cumulative translation adjustment 108 2,942 1,524 542 5,116 - Balance at September 30, 2012 14,450 154,416 165,240 54,541 388,647 257,836 Cost 19,729 235,205 165,240 110,749 530,923 364,432 Accumulated depreciation, amortization and depletion - Balance at September 30, 2012 14,450 154,416 165,240 54,541 388,647 257,836 Weighted average of useful life in years 25 (25 to 40) except land 20 (3 to 31) Unit of production method (*) It includes oil and gas exploration and development assets. At September 30, 2012, property, plant and equipment of consolidated and the parent company includes finance leases assets in the amount of R$ 224 and R$10,430, respectively (R$178 and R$10,921 at December 31, 2011). Page 33 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 13 Intangible assets By type of asset Consolidated Parent company Software Total Rights and concessions Developed in-house Goodwill from expectations of future profitability Total Acquired Balance at December 31, 2010 78,952 320 1,361 906 81,539 78,042 Addition 829 110 336 19 1,294 411 Acquisition through business combination - - - 4 4 - Capitalized interest - - 36 - 36 36 Write-off (286) (5) (12) - (303) (172) Transfers 22 19 (36) (4) 1 (1) Amortization (138) (113) (341) - (592) (430) Impairment - formation (2) - - - (2) - Cumulative translation adjustment 277 6 - 24 307 - Balance at December 31, 2011 79,654 337 1,344 949 82,284 77,886 Cost 81,328 1,361 2,837 949 86,475 80,079 Accumulated amortization (1,674) (1,024) (1,493) - (4,191) (2,193) Balance at December 31, 2011 79,654 337 1,344 949 82,284 77,886 Addition 125 109 210 - 444 336 Capitalized interest - - 23 - 23 23 Write-off (186) (3) (6) - (195) (185) Transfers 11 21 (36) (27) (31) (38) Amortization (142) (84) (212) - (438) (287) Cumulative translation adjustment 203 6 - 18 227 - Balance at September 30, 2012 79,665 386 1,323 940 82,314 77,735 Cost 81,534 1,509 3,029 940 87,012 80,246 Accumulated amortization (1,869) (1,123) (1,706) - (4,698) (2,511) Balance at September 30, 2012 79,665 386 1,323 940 82,314 77,735 Estimated useful life - years 25 5 5 Indefinite At September 30, 2012, the Company’s intangible assets comprise the amount of R$74,808 related to the Onerous Assignment agreement, entered into in 2010 by Petrobras, the Federal Government (assignor) and the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará e Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 years, renewable for five more years upon certain conditions. The agreement establishes that at the time of the declaration of commerciality for the reserves there will be a review of volumes and prices, based on independent technical reports. Whether the review determines that the acquired rights amount to a greater value than initially paid, the Company may pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired in the terms of the agreement. Whether the review determines that the acquired rights amount to a lower value than initially paid by the Company, the Federal Government will reimburse the difference in cash or bonds, subject to the budgetary laws. Page 34 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) When the effects of the aforementioned review become probable and a reliable estimate can be made, the Company will make the respective adjustments to the purchase prices. In addition, the agreement establishes a compulsory exploration program for each one of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and production stages of production, which will be subject to proof by the ANP. In the event of non-compliance, the ANP will be able to apply administrative and pecuniary sanctions based on the conditions stated in the agreement. 14 Exploration and evaluation activities of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. The amounts involved in these activities are as follows: Consolidated Capitalized balances in assets Intangible assets 78,108 78,167 Property, plant and equipment 24,035 19,623 Total assets 102,143 97,790 - - Consolidated Jan-Sep/2012 Jan-Sep/2011 Exploration costs recognized in results - - Expenses with geology and geophysics 1,474 1,168 Projects without economic viability (It includes dry wells and signature bonuses) 4,126 1,516 Other exploration expenses 111 118 Total expenses 5,711 2,802 Cash used in activities Operating activities 1,717 1,323 Investment activities 9,944 6,856 Total cash used 11,661 8,179 15 Trade accounts payable Consolidated Current liabilities Third parties In Brazil 12,615 12,259 Abroad 12,760 9,159 Related parties 964 834 26,339 22,252 Page 35 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 16 Loans and Financing Consolidated Current liabilities Non-current Abroad Financial institutions 11,262 13,641 48,604 37,590 Bearer bonds - Notes, Global Notes and Bonds 1,497 803 56,641 39,441 Others 14 12 12 195 12,773 14,456 105,257 77,226 In Brazil Export Credit Notes 355 135 12,992 12,982 BNDES 1,316 1,719 43,569 37,385 Debentures 386 1,853 635 993 FINAME 66 79 684 731 Bank Credit Certificate 103 51 3,615 3,606 Others 299 591 4,277 3,482 2,525 4,428 65,772 59,179 15,298 18,884 171,029 136,405 Interest on debt 1,605 1,648 Current portion of the long-term debt (principal) 5,125 6,921 Current debt 8,568 10,315 15,298 18,884 Maturities of the principal and interest of the debt in non-current liabilities Consolidated 2013 2,183 2014 9,276 2015 13,637 2016 27,924 2017 18,492 2018 and thereafter 99,517 Total 171,029 Page 36 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Interest rates for debt in non-current liabilities Consolidated Abroad Up to 6% p.a. 84,431 59,202 From 6 to 8% p.a. 19,222 15,729 From 8 to 10% p.a. 1,604 2,211 More than 10% p.a. - 84 105,257 77,226 In Brazil Up to 6% p.a. 7,988 5,383 From 6 to 8% p.a. 32,999 32,311 From 8 to 10% p.a. 23,454 3,621 More than 10% p.a. 1,331 17,864 65,772 59,179 171,029 136,405 Balances per currencies in non-current liabilities Consolidated U.S. dollar 95,699 68,012 Real indexed to U.S. dollar 27,949 25,942 Real 37,477 32,882 Euro 5,040 4,681 Japanese Yen 2,622 2,897 Pound Sterling 2,242 1,991 171,029 136,405 The sensitivity analysis for financial instruments subject to the exchange variation and the fair value of the long-term loans are disclosed in Notes 31 and 32, respectively. Weighted average rate for capitalization of interest The weighted average rate of the financial charges on the debt, used for capitalization of interest on the balance of assets under construction, was 4.4% p.a. in the nine-month period ended September 30, 2012 (4.6% p.a. in the nine-month period ended September 30, 2011). Page 37 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) F unding The loans and the financing are mainly intended to the development of oil and gas production projects, the building of vessels and pipelines, and the expansion of industrial units. The main long-term funding carried out in the nine-month period ended September 30, 2012 are presented as follows: a) Abroad Company Date Amount Maturity Description PifCo Feb/12 12,029 2015, 2017, 2021 and 2041 Global notes issued in the amounts of US$ 1,250 million, US$ 1,750 million, US$ 2,750 million and US$1,250 million with 2.875% p.a., 3.500% p.a., 5.375% p.a. and 6.750% p.a. coupon, respectively. PNBV Apr/12 to Jun/12 3,612 2018, 2019 and 2023 Financing in the amount of US$1,879 million obtained from Morgan Stanley Bank , JP Morgan Chase, Citibank International PLC, and HSBC Bank PLC - Libor + market interest. PNBV Aug/12 to Sep/12 3,043 2019 Financing in the amount of US$1,500 million obtained from Export Development Canada and HSBC Holding PLC - Libor + market interest. PGT BV Sep/12 3,043 2017 and 2018 Financing in the amount of US$1,500 million obtained from Banco do Brasil S/A and Citibank N.A. - Libor + market interest. b) In Brazil Company Date Amount Maturity Description Fundo de Investimento Imobiliário RB Logística Jan/12 409 2023,2026 and 2028 Issuance of real state credit notes for the construction of a laboratory and an administrative building - IPCA + average spread of 5.3% p.a. Fundo de Investimento Imobiliário FCM May/12 514 2025 and 2032 Issuance of real state credit notes for the construction of the assets of Porto Nacional and Porto Cruzeiro do Sul projects - IPCA + 4.0933% p.a. and 4.9781%p.a. Petrobras Jul/12 and Sep/12 4,215 2015 and 2022 Financing obtained from BNDES to be used on the modernization of the domestic refining facilities and other infrastructure projects, as well as research and development projects and modernization and expansion of the technology park. Page 38 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Funding – Remaining balance a) Abroad Amount in US$ million Company Agency Contracted Used Balance PNBV Citibank International PLC 686 549 137 PNBV HSBC Bank PLC 1,000 173 827 b) In Brazil Company Agency Contracted Used Balance Transpetro (*) BNDES, Banco do Brasil and Caixa Econômica Federal - CEF 10,103 1,107 8,996 Empresa de Logística de E&P BNDES 1,109 285 824 Petrobras Caixa Econômica Federal - CEF 300 - 300 Petrobras BNDES 7,591 4,215 3,376 (*) Purchase and sale agreements of 49 vessels and 20 convoys were signed with 6 Brazilian shipyards in the amount of R$11,225, which 90% is financed by BNDES, Banco do Brasil and Caixa Econômica Federal - CEF Guarantees Petrobras is not required to provide guarantees to financial institutions. There are loans obtained from BNDES which are secured by the assets being financed. The loans obtained by Special Purpose Entities (SPE) are guaranteed by the assets of the projects, as well as lien of credit rights and shares of the SPEs. Page 39 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 17 Leases Minimum receipts/payments of finance leases Consolidated Minimum receipts Minimum payments 2012 152 28 2013 - 2016 1,454 163 2017 and thereafter 4,509 342 Estimated receipts/payments of commitments 6,115 533 Less amount of annual interest (303) Present value of the minimum receipts/payments 3,275 230 Current 157 43 Non-current 3,118 187 At September 30, 2012 3,275 230 Current 225 82 Non-current 2,848 183 At December 31, 2011 3,073 265 Future minimum payments of operating leases Consolidated 2012 7,671 2013 - 2016 81,515 2017 and thereafter 57,513 At September 30, 2012 146,699 At December 31, 2011 104,132 In the nine-month period ended September 30, 2012, the Company paid an amount of R$13,607 related to operating leases. Page 40 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18 Related parties Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, special purpose entities and associates at normal market prices and market conditions. At September 30, 2012 and December 31, 2011, losses were not expected on the realization of these accounts receivable. By account Parent company Jan-Sep/2012 Assets Liabilities Result Current Non-current Total Current Non-current Total Result Operating income, mainly from sales Exchange and monetary variations, net Financial income (expenses), net (732) Assets Trade accounts receivable 7,534 7,131 14,665 Accounts receivable, mainly from sales 7,333 - 7,333 Dividends receivable 201 - 201 Intercompany operations - 4,643 4,643 Advance for capital increase - 1,008 1,008 Amounts related to construction of gas pipeline - 761 761 Reimbursement receivable - 286 286 Other operations - 433 433 Liabilities Finance leases (1,744) (6,680) (8,424) Financing on credit operations (1,492) (897) (2,389) Intercompany operations - (14,635) (14,635) Accounts payable to suppliers - Purchases of oil, oil products and other - (10,954) Affreightment of platforms (2,078) - (2,078) Advance from clients (423) - (423) Others (13) - (13) Other operations 91,293 7,534 7,131 14,665 Jan-Sep/2011 83,629 As of December 31, 2011 14,306 11,840 26,146 Page 41 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.1.2 By company Parent company Jan-Sep/2012 Assets Liabilities Result Current Non-current Total Current Non-current Total Subsidiaries (*) BR Distribuidora 54,578 2,367 23 2,390 (238) (17) (255) PIB-BV 16,951 1,255 4,387 5,642 (5,898) (15,695) (21,593) Gaspetro 4,859 1,393 761 2,154 (1,632) - (1,632) Empresa de Logistica de E&P 1,812 6 - 6 (793) - (793) Transpetro 434 216 - 216 (624) - (624) Refinaria Abreu e Lima 236 250 830 1,080 - - - Thermoelectric power plants 116 173 261 434 (94) (714) (808) Breitener Energética 84 - 44 44 - - - PNBV 66 78 18 96 (2,418) - (2,418) Brasoil (272) 1 345 346 (10) - (10) PIFCo (246) 15 3 18 (2,924) - (2,924) Other subsidiaries 469 609 340 949 (908) (1,275) (2,183) 79,087 6,363 7,012 13,375 Specific purpose entities (SPE) PDET Off Shore (57) - 62 62 (307) (1,068) (1,375) CDMPI (45) - - - (290) (2,155) (2,445) Nova Transportadora do Nordeste - NTN (10) 392 50 442 (295) (747) (1,042) Nova Transportadora do Sudeste - NTS (31) 364 3 367 (262) (721) (983) 756 115 871 Associates 12,349 415 4 419 91,293 7,534 7,131 14,665 (*) It includes its subsidiaries and jointly controlled entities. 18.1.3 Rates of intercompany loans Parent company Assets Liabilities Up to 7% p.a. 4,313 9,103 (14,635) - Fom 7% to 10% p.a. 47 - - - From 10% to 13% p.a. 9 276 - - More than 13% p.a. 274 529 - - 4,643 9,908 - Page 42 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.2 Non standard credit rights investment fund (FIDC-NP) The Parent Company has resources invested in the non standard credit right investment fund (FIDC-NP) which are mainly earmarked for the acquisition of performing and/or non-performing credit rights of operations performed by subsidiaries of the Petrobras System. The balances of the Parent Company's operations with the nonstandard credit right investment fund (FIDC-NP) are as follows: Parent Company Financial investments 570 2,474 Marketable securities 3,367 6,840 Financial charges to be allocated 96 153 Assignments of performed rights (1,022) (681) Total classified in current assets 3,011 8,786 Assignments of non-performed rights (9,639) Total classified in current liabilities Jan-Sep/2012 Jan-Sep/2011 Financial income FIDC-NP 662 164 Financial expenses FIDC-NP (1,003) (964) Financial income (expenses), net 18.3 Guarantees granted The financial operations carried out by these subsidiaries and guaranteed by Petrobras present the following balances pending settlement: Maturity date of the loans PNBV PifCo PIB-BV Ref. Abreu e Lima TAG Total Total 2012 3,181 3,046 - - - 6,227 8,003 2013 65 760 - - - 825 782 2014 453 1,172 - - - 1,625 1,612 2015 2,437 2,538 - - - 4,975 2,264 2016 3,612 8,419 - - - 12,031 11,213 2017 2,530 4,082 609 - - 7,221 3,468 2018 and thereafter 22,324 40,784 3,554 10,580 11,958 89,200 67,025 34,602 60,801 4,163 10,580 11,958 122,104 94,367 18.4 Investment fund of subsidiaries abroad At September 30, 2012, a subsidiary of PIB-BV had amounts invested abroad in an investment fund that held, among others, debt securities of other consolidated companies of the Petrobras System related to the Company's projects, mainly the Gasene, Malhas, CLEP, and Marlim Leste (P-53) projects, equivalent to R$15,419 (R$14,527 at December 31, 2011, held by PifCo and Brasoil). Page 43 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 18.5 Transactions with jointly controlled entities, associates, government entities and pension funds Significant transactions resulted in the following balances: Consolidated Assets Liabilities Assets Liabilities Jointly controlled entities and associates 1,671 1,116 1,549 783 Gas distributors 999 476 876 355 Braskem and its subsidiaries 402 178 163 134 Other jointly controlled entities and associates 270 462 510 294 Government entities and pension funds 38,443 66,162 42,654 67,795 Government bonds 24,962 - 26,486 - Banco do Brasil S.A. (BB) 2,040 9,215 2,937 11,822 Restricted deposits for legal proceedings and guarantees (CEF and BB) 3,393 - 3,175 - Electricity sector (note 18.5.1) 4,458 - 3,672 - Petroleum and alcohol account - Receivable from Federal government (note 18.5.2) 835 - 832 - BNDES 7 44,615 7 40,891 Caixa Econômica Federal (CEF) 2,438 8,255 5,130 8,184 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) - 3,583 - 3,869 Federal government - Proposed dividends and interest on shareholders' equity - - - 1,119 Petros (Pension fund) - 144 - 353 Others 310 350 415 1,557 - 40,114 67,278 44,203 68,578 - Current 34,745 7,474 33,801 11,678 Non-current 5,369 59,804 10,402 56,900 18.5.1 Receivables from the electricity sector As of September 30, 2012, the Company had a total amount of R$ 4,458 (R$ 3,672 at December 31, 2011) of receivables from the electricity sector. . The Company supplies fuel to thermoelectric power plants, direct or indirect subsidiaries of Eletrobras, located in the northern region of Brazil. Part of the costs for supplying fuel to these thermoelectric power stations is borne by funds from the Fuel Consumption Account (CCC), managed by Eletrobras. The Company also supplies fuel to Independent Power Producers (PIE), companies created for the purpose of producing power exclusively for Amazonas Distribuidora de Energia S.A. - AME, a direct subsidiary of Eletrobras, and the payments for the fuel supplied depend directly on the forwarding of funds from AME to those Independent Power Producers. Page 44 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) The balance of these receivables at September 30, 2012 was R$4,039 (R$3,217 at December 31, 2011), of which R$3,001 was overdue (R$2,655 at December 31, 2011). The Company has been using all available resources in order to recover these receivables. The Company has also made a formal statement to Eletrobras, regarding the necessity of issuing warranties to its controlled entities in order to supply fuel from September 1, 2012 on. As negotiations advanced, on October 1, 2012 the Company received R$1 billion from AME and granted an extension until October 31, 2012 for Eletrobras to present the requested guarantees. Additionally, the Company has electricity supply contracts with AME signed in 2005 by its subsidiary Breitener Energética S.A., which, based on the conditions of the agreements, are considered a financial lease of the two thermoelectric power plants, as the contracts determine, among other conditions, the disposal of the power plants to AME at the end of the agreement period with no restitution (20-year term). The balance of theses receivables was R$419 (R$ 455 as of December, 31, 2011) and none of which were overdue. 18.5.2 Petroleum and alcohol accounts - STN At September 30, 2012, the balance of the account amounted to R$835 (R$832 at December 31, 2011) and this balance can be settled by the Federal Government by issuing National Treasury Notes in an amount equal to the final balance for the settling of accounts with the Federal Government, in pursuant to what is established in Provisional Measure 2,181, of August 24, 2001, or through offsetting against other amounts that Petrobras may owe the Federal Government at the time, including tax related amounts or a combination of the foregoing operations. In order to conclude the settlement with the Federal Government, the Company has provided all the information required by the National Treasury Secretariat (STN) to mitigate divergences between the parties. After exhausting negotiation process under the administrative level, the Company decided to judicially collect the aforementioned credit and, accordingly, filed a lawsuit in July 2011. 18.6 Remuneration of key employees and officers Short-term benefits for the Company’s officers in the nine-month period ended September 30, 2012 were R$ 8.6 (R$ 6.4 in the nine-month period ended September 30, 2012, referring to seven officers and nine board members). At September 30, 2012 the Company had seven officers and ten board members. In the nine-month period ended September 30, 2012, the remuneration of board members and officers for the consolidated Petrobras group amounted to R$ 38.7 (R$ 31.6 in the nine-month period ended September 30, 2011). As established in Federal Law 12,353/2010, the Board of Directors of Petrobras is now composed of ten members, after ratification of the employees’ representative in the Annual General Meeting of March 19, 2012. Page 45 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 19 Provisions for decommissioning costs (non-current) Consolidated Non-current liabilities Opening balance 8,839 6,505 Revision of provision 47 2,455 Use by payment (342) (488) Accrual of interest 189 210 Others 26 157 Closing balance 8,759 8,839 20 Taxes Recoverable taxes Current assets Consolidated Taxes in Brazil: ICMS 3,371 3,186 PIS/COFINS 3,872 2,351 CIDE 46 144 Income tax 3,427 2,251 Social contribution 742 615 Other taxes 553 422 12,011 8,969 Taxes abroad 604 1,082 12,615 10,051 Taxes payable Consolidated Current liabilities ICMS 2,797 2,178 PIS/COFINS 677 579 CIDE 34 477 Special participation / Royalties 4,795 5,190 Withholding Income tax and social contribution 315 831 Current income tax and social contribution 766 494 Other taxes 1,137 1,220 10,521 10,969 Deferred taxes and social contribution - non-current Consolidated Non-current assets Deferred income tax and social contribution 6,647 8,042 Deferred ICMS 2,022 2,199 Deferred PIS and COFINS 8,520 9,338 Others 552 472 17,741 20,051 Non-current liabilities Deferred income tax and social contribution 36,306 33,230 Others 8 38 36,314 33,268 Page 46 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Deferred income tax and social contribution Income taxes in Brazil comprise income tax and the social contribution on net income, where the applicable official rates are 25% and 9%, respectively. The changes in the deferred income tax and social contribution are presented as follows: Consolidated Property, plant and equipment Exploration costs for the extraction of crude oil and gas Other Accounts receivable / payable, loans and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on shareholders' equity Other Total Balance at December 31, 2010 497 711 841 754 53 Recognized in the results for the year (2,321) 815 (201) 150 (57) 349 133 (1,171) (6,157) Recognized in shareholders' equity - - - 44 - (50) (6) Cumulative translation adjustment - (100) (6) - 15 32 - - (76) (135) Others - 186 246 (303) (33) (42) - - 554 608 Balance at December 31, 2011 629 644 1,190 887 Recognized in the results for the period (1,547) 2,338 4 22 (7) (243) (887) (13) (3,580) Recognized in shareholders' equity - (291) (291) Cumulative translation adjustment - (340) (4) - 11 (152) - - (234) (719) Others (27) 32 (142) (69) 54 (54) - - 325 119 Balance at September 30, 2012 1,395 716 431 947 - 0 0 Deferred tax assets 8,042 Deferred tax liabilities (33,230) Balance at December 31, 2011 Deferred tax assets 6,647 Deferred tax liabilities (36,306) Balance at September 30, 2012 Page 47 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on projections that have been made. Reconciliation of income tax and social contribution on income The reconciliation of the taxes calculated in accordance with statutory rates and the amount of taxes recorded are presented as follows: Consolidated Jan-Sep/2012 Jan-Sep/2011 Income before income taxes 19,044 36,366 Income tax and social contribution at statutory rates (34%) (12,364) Adjustments for calculation of the effective rate: · Tax benefit from inclusion of interest on shareholders' equity as operating expenses 887 2,661 · Results of companies abroad subject to different tax rates 494 1,389 · Tax incentives 210 93 · Tax losses (501) (345) · Permanent exclusions/(additions), net * (745) (166) · Others 278 248 Income tax and social contribution expense Deferred income tax and social contribution (3,209) Current income tax and social contribution (5,275) Effective rate for income tax and social contribution 30.7% 23.3% (*) It includes equity accounting. Page 48 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 21 Employee benefits The Company sponsors defined benefit and variable contribution pension plans, in Brazil and abroad, and has a health care plan, with defined benefits, that covers all present and retired employees of the companies in Brazil and their dependents. The changes in the benefits granted to employees are presented as follows: Consolidated Pension Plan Health Care Plan Total Balance at December 31, 2010 4,795 11,786 16,581 Costs incurred in the year 1,047 1,846 2,893 Payment of contributions (514) (611) (1,125) Payment of the financial commitment agreement - (290) Others 21 - 21 Balance at December 31, 2011 5,059 13,021 18,080 Current 776 651 1,427 Non-current 4,283 12,370 16,653 5,059 13,021 18,080 0 0 0 Costs incurred in the period 1,443 1,576 3,019 Payment of contributions (409) (525) (934) Payment of the financial commitment agreement - (150) Others 24 4 28 Balance at September 30, 2012 Current 846 651 1,497 Non-current 5,121 13,425 18,546 5,967 14,076 20,043 The net expenditure with the pension and health care plans includes the following components: Consolidated Pension plan Defined benefit Variable contribution Health care plan Total Current service cost 310 366 215 891 Cost of interest: - · With financial commitment agreement 417 - - 417 ·Actuarial 4,787 125 1,306 6,218 Estimated income from the plan's assets (39) - (4,522) Amortization of unrecognized actuarial losses 309 13 52 374 Contributions by participants (315) (79) - (394) Unrecognized past service cost 18 5 3 26 Others 8 1 - 9 Net costs for the period Jan-Sep/2012 1,051 392 1,576 3,019 Related to: Active employees 517 384 597 1,498 Retired employess 534 8 979 1,521 Net costs for the period Jan-Sep/2012 1,051 392 1,576 3,019 Net costs for the period Jan-Sep/2011 510 272 1,385 2,167 At September 30, 2012, the balances of the Terms of Financial Commitment (TFC), signed by the Company and Petros in 2008, totaled R$5,341, of which R$128 in interest falls due in 2012. On the same date, the Company held crude oil and oil products from its inventory pledged as security for the TFC in the amount of R$5.882 , replacing the long-term National Treasury Notes that previously guaranteed the commitment, in July 2012. In the nine-month period ended September 30, 2012 , the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$372. Page 49 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 22 Shareholders’ Equity Paid-in capital At September 30, 2012, subscribed and fully paid-in capital in the amount of R$205,392 is represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Dividends Interest on shareholders' equity - fiscal year 2012 The Company’s Board of Directors approved on April 27, 2012, the early distribution of remuneration to shareholders in the form of interest on shareholders’ equity, as established in article 9 of Law 9,249/95 and Decrees 2,673/98 and 3,381/00, in the amount of R$2,609, corresponding to a gross value of R$0.20 per common and preferred shares, which payment occurred on May 31, 2012, based on the shareholding position of May 11, 2012. This interest on shareholders’ equity should be discounted from the remuneration that will be distributed at the closing of fiscal year 2012. The amount is monetarily restated in accordance with the variation of the SELIC rate since the date of effective payment until the end of the aforementioned year. At September 30, 2012 the restated amount of interest on shareholders’ equity is R$ 2.676. The interest on shareholders’ equity is subject to 15% of withholding income tax, except for shareholders that are declared immune or exempt. Earnings per share Consolidated Parent company Jan-Sep/2012 Jan-Sep/2011 Jan-Sep/2012 Jan-Sep/2011 Net income attributable to Petrobras' shareholders 13,435 28,264 13,176 28,071 Weighted average of the number of common and preferred shares outstanding (No. of Shares) 13,044,496,930 13,044,496,930 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share ( R$ per share) 1.03 2.17 1.01 2.15 Page 50 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 23 Sales revenue Consolidated Jan-Sep/2012 Jan-Sep/2011 Gross sales revenue 255,054 224,876 Sales charges (47,080) (45,957) Sales revenues 207,974 178,919 24 Other operating expenses, net Consolidated Jan-Sep/2012 Jan-Sep/2011 Pension and health care plans (1,169) Unscheduled stoppages and pre-operating expenses (970) Allowance for marking inventories to market value (644) Institutional relations and cultural projects (933) Losses and contingencies with judicial proceedings (392) Expenses related to collective bargaining agreement (596) Expenditures on health, safety and environment (453) Operating expenses with thermoelectric power stations (183) Gains on disposal of non-current assets (262) Impairment (1) (5) Government grants 704 386 Expenditures/reimbursements from operations in E&P partnerships 163 (128) Gains from legal and arbitration proceedings - 683 Others (104) (987) Page 51 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 25 Expenses by nature Consolidated Jan-Sep/2012 Jan-Sep/2011 Raw material / products purchased (88,236) (73,841) Production taxes (23,227) (19,436) Personnel expenses (17,331) (14,732) Depreciation, depletion and amortization (15,841) (11,836) Finished goods and work in progress inventories variation 1,915 7,505 Contracted services, freights, rents and general charges (25,479) Projects without economic viability (It includes dry wells and signature bonuses) (1,516) Taxes expenses (489) (518) Losses with judicial and administrative procedures (392) Gains from legal and arbitration proceedings - 683 Institutional relations and cultural projects (933) Unscheduled stoppages and pre-operating expenses (970) Expenditures on health, safety and environment (453) Allowance for marking inventories to market value (644) Impairment (1) (4) Cost of sales (153,629) (118,988) Selling expenses (7,234) (6,551) Administrative and general expenses (7,237) (6,240) Exploration costs (5,719) (2,926) Research and development expenses (1,535) (1,690) Other taxes (489) (518) Other operating income and expenses, net (5,653) Page 52 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 26 Financial income (expenses), net Consolidated Jan-Sep/2012 Jan-Sep/2011 Exchange and monetary variation on net debt (*) (4,416) Expenses on debt (7,407) (5,970) Income from investments and marketable securities 2,643 3,912 Financial result on net debt Capitalized financial charges 5,472 5,513 Gains (losses) on derivatives (78) (66) Income from marketable securities 320 351 Other financial expenses and income, net 33 187 Other exchange and monetary variations, net 211 Financial income (expenses), net Financial income (expenses), net (**) Income 3,815 5,396 Expenses (2,832) (1,469) Exchange and monetary variations, net (4,205) (*) Includes monetary variation on debt in local currency indexed to the variation of the US dollar. (**) Pursuant to item 3.06 of the income statement. 27 Supplementary information on the statement of cash flows Consolidated Jan-Sep/2012 Jan-Sep/2011 Amounts paid and received during the period Income tax and social contribution 1,400 2,483 Third party withholding income tax 2,960 3,067 Investment and financing transactions not involving cash Acquisition of property, plant and equipment on credit 282 10 Formation of provision for decommissioning costs - 5 Page 53 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 28 Segment information Exploration Refining, Gas Consolidated assets by Business Area - 2012 and Transportation & Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Current assets 12,413 40,949 6,035 240 8,349 8,176 62,375 125,807 Non-current assets 278,075 135,787 49,166 2,093 7,507 30,610 18,411 520,876 Long-term receivables 9,495 8,650 3,278 33 1,384 4,455 11,242 (773) 37,764 Investments 138 5,823 2,299 1,542 33 2,011 305 - 12,151 Property, plant and equipment, net 192,086 121,006 42,829 518 5,280 21,019 5,909 - 388,647 Intangible assets 76,356 308 760 - 810 3,125 955 - 82,314 As of September 30, 2012 290,488 176,736 55,201 2,333 15,856 38,786 80,786 646,683 Consolidated assets by Business Area - 12.31.2011 Current assets 10,537 41,203 4,707 239 7,956 8,272 59,091 118,369 Non-current assets 254,164 116,982 47,150 2,180 6,835 28,167 25,933 480,781 Long-term receivables 7,766 7,910 3,050 32 1,243 5,465 19,146 (630) 43,982 Investments 23 6,306 2,160 1,612 84 1,873 190 - 12,248 Property, plant and equipment, net 169,833 102,473 41,208 536 4,709 17,842 5,666 - 342,267 Intangible assets 76,542 293 732 - 799 2,987 931 - 82,284 As of December 31, 2011 264,701 158,185 51,857 2,419 14,791 36,439 85,024 599,150 Page 54 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Consolidated Statement of Income per Business Area – 2012 Jan-Sep/2012 Exploration Refining, Gas and Transportation & Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 107,628 170,015 16,022 632 57,182 26,147 - 207,974 Intersegments 106,407 53,886 2,333 469 1,084 5,473 - (169,652) - Third parties 1,221 116,129 13,689 163 56,098 20,674 - - 207,974 Cost of sales (47,980) (189,125) (12,932) (668) (52,114) (20,413) - 169,603 (153,629) Gross profit 59,648 3,090 5,068 5,734 - 54,345 Income (expenses) 263 Selling, administrative and general expenses (4,643) (1,363) (94) (3,125) (1,293) (3,474) 263 (14,471) Exploration costs (5,320) - (399) - - (5,719) Research and development expenses (720) (300) (38) (53) (3) (1) (420) - (1,535) Other taxes (79) (94) (61) (2) (20) (130) (103) - (489) Other operating expenses, net (1,389) (1,573) (154) (18) (30) (196) (3,118) - (6,478) Income before financial results, profit sharing and income taxes 51,398 1,474 1,890 3,715 214 25,653 Financial income (expenses), net - (6,511) - (6,511) Equity in results of non-consolidated companies (306) 226 (67) 2 49 2 - (98) Income before income taxes 51,394 1,700 1,892 3,764 214 19,044 Income tax and social contribution 8,745 (501) 69 (643) (1,701) 5,727 (73) (5,852) Net income 33,919 1,199 1,249 2,063 141 13,192 Net income attributable to: Shareholders of Petrobras 33,925 (17,281) 1,138 (201) 1,249 1,934 (7,470) 141 13,435 Non-controlling interests (6) - 61 - - 129 (427) - (243) 33,919 1,199 1,249 2,063 141 13,192 Page 55 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Consolidated Statement of Income per Business Area - 2011 Jan-Sep/2011 Exploration Refining, Gas and Transportation & Production & Marketing Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 89,919 146,413 11,965 370 54,210 20,383 - 178,919 Intersegments 89,287 47,585 1,606 323 929 4,611 - (144,341) - Third parties 632 98,828 10,359 47 53,281 15,772 - - 178,919 Cost of sales (39,022) (149,694) (6,557) (423) (49,800) (15,963) - 142,471 (118,988) Gross profit 50,897 5,408 4,410 4,420 - 59,931 Income (expenses) 220 Selling, administrative and general expenses (3,903) (1,316) (79) (2,939) (1,136) (2,979) 149 (12,791) Exploration costs (2,524) - (402) - - (2,926) Research and development expenses (932) (277) (95) (15) (7) - (364) - (1,690) Other taxes (54) (58) (89) (1) (34) (117) (165) - (518) Other operating expenses, net (960) (780) (395) (40) (67) (900) (2,582) 71 (5,653) Income before financial results, profit sharing and income taxes 45,839 3,513 1,363 1,865 36,353 Financial income (expenses), net - (278) - (278) Equity in results of non-consolidated companies - (79) 317 7 6 37 3 - 291 Income before income taxes 45,839 3,830 1,369 1,902 36,366 Income tax and social contribution 2,821 (1,194) 64 (464) (216) 5,529 562 (8,484) Net income 30,253 2,636 905 1,686 27,882 Net income attributable to: Shareholders of Petrobras 30,269 (5,543) 2,623 (117) 905 1,658 (443) (1,088) 28,264 Non-controlling interests (16) (14) 13 - - 28 (393) - (382) 30,253 2,636 905 1,686 27,882 Page 56 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Consolidated Statement per International Business Area Consolidated Statement per International Business Area Jan-Sep/2012 Exploration Refining, Gas Income statement and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Sales revenues 7,691 13,392 877 7,388 - 26,147 Intersegments 5,437 3,173 53 11 - (3,201) 5,473 Third parties 2,254 10,219 824 7,377 - - 20,674 Income before financial results, profit sharing and income taxes 4,059 203 103 26 3,715 Net income attributable to shareholders of Petrobras 2,461 214 102 26 1,934 Jan-Sep/2011 Exploration Refining, Gas Income statement and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Sales revenues 5,761 10,602 642 6,078 - 20,383 Intersegments 4,542 2,709 33 40 - (2,713) 4,611 Third parties 1,219 7,893 609 6,038 - 13 15,772 Income before financial results, profit sharing and income taxes 2,253 137 83 7 1,865 Net income attributable to shareholders of Petrobras 2,004 140 81 7 1,658 Exploration Refining, Gas and Transportation & Production & Marketing Power Distribution Corporate Eliminations Total Total assets As of 09.30.2012 29,727 6,472 1,594 2,224 3,154 38,786 As of 12.31.2011 27,358 6,365 1,742 1,889 3,412 36,439 Page 57 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 29 Legal proceedings and contingencies The Company is defendant in numerous legal proceedings of a tax, civil, labor and environmental nature, arising from the normal course of its operations. The classification of the lawsuits in accordance with the expectation of loss as probable, possible or remote, as well as their estimated amounts, is prepared based on advice from its legal advisors and management's best estimates. Provisions for legal proceedings The Company recognizes in an amount sufficient to cover the losses considered as probable and that could be reasonably estimated. The main proceedings are related to withholding income taxes on securities issued abroad, losses and damages from the cancellation of an assignment of VAT (IPI) credits to a third party; as well as compensation for fishermen affected by the oil spill ocurred in Rio de Janeiro in January 2000. The Federal Public Attorney’s Office and the Public Attorney’s Office of the State of Paraná filed lawsuits against Petrobras with respect to compensation for pain and suffering, financial damages and environmental recovery due to oil spillages: (i) at Terminal São Francisco do Sul – Refinaria Presidente Vargas, on July 16, 2000, provided for in 2011 which updated amount as of September 30, 2012 is R$70; and (ii) in the Araucária – Paranaguá polyduct (OLAPA), at the headwaters of Rio do Meio (the Meio river), in the town of Morretes – state of Paraná, on February 16, 2001, which resulted in a reconciliation agreement signed on April 26, 2012, provided for in March, 2012 of R$ 106, R$ 94 of which were paid in May 2012, and R$ 12 are provisioned in order to support expenses to recover the area. The amounts recorded as provisions, net of restricted deposits for legal proceedings, are as follows: Consolidated Parent company Non-current liabilities Labor claims 356 290 248 202 Tax claims 758 661 99 12 Civil claims (*) 297 298 174 161 Other claims 159 112 83 62 1,570 1,361 604 437 (*) Net of restricted deposits for legal proceedings and guarantees, when applicable. Consolidated Parent company Opening balance 1,361 1,265 437 425 Addition of provision 929 534 626 335 Use by payments (720) (183) (475) (118) Transfers per deposits in court (266) (75) (237) Accrual of interest 91 72 91 86 Others (21) (61) - (54) Closing balance 1,570 1,361 604 437 Page 58 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Legal proceedings classified as possible losses (not provisioned for) Consolidated Nature Estimate Tax 39,755 Civil - General 3,335 Labor 2,652 Civil - Environmental 1,096 Others 7 46,845 The following tables present in detail the main lawsuits of a tax and civil nature, whose expectations of loss are classified as possible: a) Proceedings of a tax nature Description of proceedings of a tax nature Estimate Plaintiff: Federal Revenue Department of Brazil 1) Deduction from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and a fine on the renegotiation of the Petros Plan. Current situation: Awaiting a hearing of a voluntary appeal at the Administrative Board of Tax Appeals. 3,994 2) Profit of subsidiaries and associates domiciled abroad in 2005, 2006, 2007 and 2008 not included in the calculation basis of IRPJ and CSLL. Current situation: Awaiting a hearing of an appeal at the administrative instance. 3,213 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 related to benefits to the employees and Petros. Current situation The question is being argued in the ambit of two processes at the administrative level. 1,556 4) Withheld income tax (IRRF) on remittances for payment of affreightment of vessels in the period from 1999 to 2002. Current situation: The Company is discussing the issue in the judicial sphere and has a preliminary decision that ensures the suspension of the tax liability. 4,783 5) Non payment of CIDE on imports of naphtha sold to Braskem. Current situation: The issue is being discussed at the administrative level. 3,136 6) Non-payment of CIDE in the period from March 2002 till October 2003 in transactions with distributors and petrol stations that were holders of judicial injunctions that determined the sale without transfer of that tribute. Current situation: Awaiting a hearing of an appeal in the Higher Chamber of Tax Appeals (CSRF). 1,265 7) Non-payment of tax on financial operations (IOF) on intercompany loans. Current situation: Awaiting a hearing of an appeal at the administrative instance. 1,217 8) Withheld income tax (IRRF) on remittances abroad for payment of petroleum imports. Current situation: Awaiting a hearing of an appeal at the administrative instance. 1,464 Plaintiff: State Finance Department of Rio de Janeiro 9) ICMS on exit operations of liquid natural gas (LNG) without issuing a tax document in the ambit of the centralizing establishment. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 2,820 10) Difference in ICMS rate in operations of sale of aviation jet fuel, due to the declaration of unconstitutionality of Decree 36,454/2004. Current situation The question involves processes which are in progress at the administrative level, where the Company has presented its defense. 1,600 Page 59 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) Description of proceedings of a tax nature Estimate Plaintiff: State Finance Department of São Paulo 11) Withdrawal of collection of ICMS on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current situation: One of the processes is in the administrative stage and another was submitted to judicial proceedings, obtaining a decision favorable to the Company. 4,201 Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 12) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law 116/03. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 1,875 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 13) Use of ICMS credits on the purchase of drilling bits and chemical products used in formulating drilling fluid. Current situation: The question involves processes in various administrative and judicial stages, where the Company has sought to ensure its rights. 912 14) Other processes of a tax nature Total for proceedings of a tax nature 39,755 b) Proceedings of a civil nature - General Description of proceedings for a civil nature Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Differences in the payment of special participation charge in fields of the Campos Basin: Albacora, Carapeba, Cherne, Espadarte, Marimba, Marlim, Marlim Sul, Namorado, Pampo and Roncador fields. In addition, the plaintiff is claiming fines for alleged non-compliance with minimum exploratory programs. Current stage: With the conclusion of the administrative phase of this proceeding, this matter was brought before the judicial courts. The Company obtained an injunction suspending the collection of fines until the end of the trial process, which is currently before the first instance, in the production of evidence phase. 1,168 2) Other proceedings of a civil nature 2,167 Total for proceedings of a civil nature 3,335 Page 60 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) c) Other Information Plaintiff: Porto Seguro Imóveis Ltda. On August 28, 2012, the Superior Court (STJ), unanimously upheld the special appeal filed by Petrobras, dismissing the plaintiff's claims. Porto Seguro Imóveis Ltda., a former minority shareholder of Petroquisa, filed a lawsuit related to alleged losses suffered as a result of the disposal of Petroquisa's interest in various petrochemical companies included in the National Privatization Program. Based on the aforementioned decision, the possibility of an outflow of resources related to this contingent liability which amounted to R$ 7,791 was considered remote. 29.3 Contingencies from operating partnerships - Frade field In November 2011, there was an oil spillage in the Frade field, located in the Campos basin, which is operated by Chevron Brasil. The federal public prosecutor is conducting an investigation and has initiated a process claiming R$20 billion in damages against Chevron Brasil, Chevron Latin America Marketing LLC and Transocean Brasil Ltda., where the latter was operator of the platform at the time of the spillage. In April 2012, a new public civil suit was filed by the Federal Public Attorney’s Office against Chevron and Transocean, due to droplets of oil identified in underwater images within the Frade field. In this suit the Federal Public Attorney’s Office intends to condemn the defendants to a further R$20 billion as compensation for damages to the community. The assessment by the Company’s lawyers is that the amounts claimed are not reasonable and are disproportionately high in relation to the extent of the damages caused. In the second suit, as the oil was not identified on the surface, it is not even possible to conceive of the existence of any actual damage to the community. Petrobras holds a 30% interest in the Frade consortium. Although it is not a party to the legal suits, because of its equity interest, Petrobras may be contractually obliged to pay 30% of the total contingencies related to the Frade field. In the event Chevron is held legally responsible, Petrobras may be contractually subject to the payment of up to 30% of the costs referring to the compensations. 29.4 Contingent 29.4.1 Recovery of maintenance costs – Barracuda & Caratinga In 2006, Petrobras, as representantive of Barracuda & Caratinga Leasing Company B.V. (BCLC), filed to an arbitration abroad against Kellogg, Brown, Root, LLC (KBR), to obtain indemnifications for maintenance costs incurred on flexible lines of the Barracuda and Caratinga field, during the period covered by a contractual guarantee. On September 21, 2011, the arbitration Court decided in favor of BCLC, definitively, condemning KBR to indemnify R$ 339, pleaded in the arbitration, plus Petrobras’ internal costs in conducting the arbitration, in addition to legal fees and costs of the arbitration. After the decision, the Company recognized in 2011 the amount of R$ 339 in non-current assets. Page 61 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) 30 Guarantees for concession agreements for oil exploration Petrobras gave guarantees to the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) in the total amount of R$6,424 for the Minimum Exploration Programs established in the concession agreements for exploration areas, with R$5,644 remaining in force, net of commitments that have been undertaken. Of this amount, R$3,192 corresponds to crude oil from previously identified producing fields pledged as security and R$2,452 refers to bank guarantees. 31 Risk management and derivative financial instruments Petrobras is exposed to a series of risks arising from its operations: market risk related to the price of oil and oil products, foreign exchange and interest rates risk, credit risk and liquidity risk. 31.1 Risk management The Petrobras’ risk management policy aims at contributing towards an appropriate equilibrium between its objectives for growth and return and its risk exposure level, whether inherent to the exercise of its activities or arising from the context within which it operates, so that, through effective allocation of its physical, financial and human resources, the Company may achieve its strategic goals. The Executive Board, responsible for the management of the Company's risks, set up the Financial Integration Committee to periodically assess and establish guidelines for measuring, monitoring, and managing the risks, and to support its decisions. This Committee is permanently composed of all the executive managers of the financial department, and the executive managers of the business departments are convened for discussions of specific themes. 31.2 Market risk 31.2.1 Risk management of prices of oil and oil products Petrobras preferably maintains exposure to the prices cycle, not using derivatives for hedging the purchases and sales that aim to attend the Company’s operational requirements. Operations with derivatives are limited to hedging the expected results from transactions carried out abroad, which are usually short-term, accompanying the terms of commercial operations. The main parameters used in risk management, for changes in the Company's prices of crude oil and oil products, in the transactions carried out abroad, are: operating cash flow at risk (CFAR), Value at Risk (VAR) and Stop Loss. Page 62 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) a) Notional amount, fair value and guarantees of derivative instruments of crude oil and oil products Consolidated Notional value (in thousands of bbl)* Fair value ** Statement of Financial Position Futures contracts 34 Purchase commitments 33,735 30,193 Sale commitments (37,046) (36,410) Options contracts Call 286 Long position 6,280 6,728 Short position (5,994) (7,458) Put 0.1 Long position 6,145 3,990 Short position (7,860) (5,390) Forward contracts 50 275 Long position 50 275 Total recognized in other current assets and liabilities 30 (*) A negative notional amount (in bbl) represents a short position (**) Negative fair values were recorded in liabilities and positive fair values in assets. Financial income Jan-Sep/2012 Jan-Sep/2011 Gain (loss) recognized in the results for the period (202) (76) Consolidated Garantees given as collateral Generally consist of deposits 117 168 Page 63 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) b) Sensitivity analysis of crude oil and oil products derivatives The probable scenario is the fair value at September 30, 2012. The stressed scenarios consider price changes on the risk variable of 25% and 50%, respectively, comparatively to September 30, 2012. Consolidated Probable at Possible Remote Oil and Oil Products Risk (Δ of 25%) (Δ of 50%) Brent Derivative (Brent prices increase) 11 (405) (820) Inventories (Brent prices decrease) (2) 416 834 9 11 14 Diesel Derivative (Diesel prices increase) 2 (70) (141) Inventories (Diesel prices decrease) (11) 61 133 Freight Derivative (Freight costs decrease) (1) (1) (1) Inventories (Freight costs increase) 1 1 2 - - 1 Gasoline Derivative (Gasoline prices increase) (11) (57) (103) Inventories (Gasoline prices decrease) 35 87 138 24 30 35 LLS Derivative (LLS prices decrease) 5 (12) (29) Inventories (LLS prices increase) (4) 13 30 1 1 1 Naphtha Derivative (Naphtha prices decrease) 2 (6) (14) Inventories (Naphtha prices increase) (2) 6 14 - - - Fuel Oil Derivative (Fuel Oil prices increase) (2) (135) (268) Inventories (Fuel Oil prices decrease) 7 141 276 5 6 8 Propane Derivative (Propane prices increase) (1) (29) (57) Inventories (Propane prices decrease) 1 29 57 - - - WTI Derivative (WTI prices decrease) (34) (180) (332) Inventories (WTI prices increase) 58 193 329 24 13 Page 64 of 77 ITR - Quarterly Information - 09/30/2012 - PETRÓLEO BRASILEIRO S.A. - PETROBRAS Notes to the interim financial information (Consolidated and Parent Company) (In millions of reais, except when stated otherwise) c) Embedded derivatives - Sale of ethanol The Company entered into a sales agreement of ethanol based on a price formula set in the time of signing the contract. The selling price of each ethanol cargo is based on the prices of two distinct references: ethanol and of naphtha. Considering that naphtha market prices does not have a strict relationship with the cost or market value of ethanol, the portion referring to the derivative instrument was separated from the main agreement and recognized at fair value (level 3), and classified as financial income. The Company determined the fair value of this agreement based on the difference between the spreads for naphtha and ethanol. The notional value, fair value and the sensitivity analysis of the swap are presented below: Fair value Sensitivity analysis at 06.30.2012 Notional value (in Possible Remote Forward contracts thousand of m
